 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDBraswell Motor Freight Lines,Inc. and Highway Driv-TRIAL EXAMINER'S DECISIONers, Dockmen,Spotters,Ramp Men,Packing House& Allied Products Drivers and Helpers,OfficeWorkers and Miscellaneous Employees'Local Un-ion No.710 affiliated with The International Broth-erhood of Teamsters,Chauffems,Warehousemen andHelpers of America.Cases 13-CA-9596 and 13-CA-10443April 5, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYOn November 16, 1971, Trial Examiner David S.Davidson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filedcross-exceptions, a supporting brief, and an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings, and conclusionsand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Braswell Motor Freight Lines, Inc., ElPaso, Texas, its officers, agents, successors, and as-signs, shall take the action set forth in the TrialExaminer's recommended Order.iRespondent contends in its exceptions that it was errorfor the TrialExaminer to find CharlesCahill,formerly a management official, abasicallycredible and reliable witness despite rejection of some portions of his testimo-ny. It is the Board's establishedpolicynot to overrule a Trial Examiner'sresolutions with respectto credibilityunless a clear preponderanceof all therelevant evidence convinces us that the resolutions were incorrect.StandardDry WallProducts.Inc.,91 NLRB544, enfd. 188 F 2d 362 (C.A. 3) More-over,as pointedout inN LR.B. v UniversalCamera Corporation179 F 2d749, 754 (C.A. 2), "nothingismore common in all kindsof judicialdecisionsthan to believe some and not all" of a witness'testimony.We have carefullyexamined the record and find no basis for reversingthe credibilityfindingsof the Trial ExaminerSTATEMENT OF THE CASEDAVID S.DAVIDSON,Trial Examiner:The charge in Case13-CA-9596 was filed on January 27,1970, by HighwayDrivers,Dockmen, Spotters,Ramp Men, Packing House &Allied Products Drivers and Helpers, Office Workers andMiscellaneous Employees' Local Union No. 710,affiliatedwith the International Brotherhood of Teamsters,Chauff-eurs,Warehousemen and Helpers of America,referred toherein as Local 710.The complaint issued on September 11,1970, alleging that Respondent engaged in certain conductviolative of Section 8(a)(1), (3), and(5) of the Act.There-after on October 28,1970, an amended complaint issuedand on November 12, 1970,an amendment to theamended complaint issued.'Further amendments to thecomplaint were made on motion during the course of thehearing.The charge in Case 13-CA-10443 was filed on March 9,1971, by Local 710. A complaint issued on March 16, 1971,alleging further violations of Section 8(a)(1) of the Act.Upon motion of the General Counsel and without opposi-tion b7, Respondent,the complaints in the two cases wereconsoated for purposes of hearing and decision. Respon-dent has filed answers denying the commission of any un-fair labor practices in both cases.A hearing was held before me in Chicago,Illinois, onNovember 17, 18, and 19, 1970;in Jackson,Mississipi, onFebruary 16 and 17,1971; in Atlanta,Georgia,on February22, 23,and 24,1971; in Chicago,Illinois,on April 12, 1971;and in Fort Worth,Texas,on April 14,15, and 16, 1971. Atthe conclusion of the hearing oral argument was waived andthe parties were given leave to file briefs which have beenreceived from the General Counsel and Respondent.2The consolidated complaints,as amended,allege unfairlabor practices at Respondent's Chicago,Atlanta, and Jack-son terminals.With respect to Chicago the issues are:(1)Whether in September 1969 and November 1969 Re-spondent through its agents threatened employees that if theCharging Party won a pending representation election, itwould refuse to bargain with Local 710, would layoff itsemployees,and wouId close the terminal thereby violatingSection 8(a)(1) of the Act.(2)Whether after Local 710 won the election on Novem-ber 4,1969, in a unit of office clerical employees,Respon-dent refused to bargain with Local 710 by unilaterallylaying off its office clerical employees without notice to orconsultationwith the union thereby violating Section8(a)(5) and(1) of the Act.(3)Whether Respondent laid off all of its Chicago termi-nal employees on January 21 and 23, 1970, to discourageunion membership of its Chicago terminal employees andto penalize the office clerical employees for having selectediRespondent moved during the hearing to dismiss the amendment to theamended complaint on the grounds that it wasbarred bySec. 10(b) of theAct The motionwas deniedby written orderIn its brief Respondent re-quests reconsideration of its motion After hearing all the evidence I reaffirmm^ ruling for the reasons stated thereinFollowing the close of the hearing,counsel for the General Counsel alsofiled a motionto correcttranscript.As the requested corrections appear toreflect properlythe testimony as given,the motion is granted.A copy of themotion has been included as TX Exh. I and has been received in evidenceherein.196 NLRB No. 10 BRASWELL MOTOR FREIGHT LINES, INC.77Local 710 as their representative thereby violating Section8(a)(3) and (1) of the Act.(4)Whether in February and March 1971, Respondentthreatened employees that Respondent would close its Chi-cago terminal before it would recognize and bargain withthe Union, interrogated employees as to who initiated theunion organizingefforts at the terminal, threatened employ-ees that Respondent would not pay them backpay due themif the Union won the proceeding in Case 13-CA-9596, andaccused an employee of initiating the charge in Case 13-CA-10443, thereby violating Section 8(a)(1) of the Act.With respect to the Atlanta terminal the issues are wheth-er on or about December 31, 1969, Respondent dischargedits truckdrivers, dockhands,salesmen,and interline clerk,and on January 10, 1970, dischargedits cashierand there-after refused to recall such employees in order to discourageunion membership of its Atlanta terminal employees there-by violatingSection 8(a)(3) and (1) of the Act.With respect to Jackson,Mississlpi, the issues are wheth-er on various dates from January 21, 1970, through May 1,1970,Respondent discharged certain dockhands, truck-drivers, and its cashier and interline clerk in order to dis-courage the union membership of its Jackson terminalemployees thereby violating Section 8(a)(3) and (1) of theAct.Upon the entire record in this case and from my observa-tion of thewitnessesand their demeanor I make the follow-ing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent, a Texas corporation, at all times materialherein has been engaged in interstate motor truck transpor-tation operations which constitute a link in the chain ofinterstate commerce from which it annually receives grossrevenue in excess of$100,000 for the transportation offreight between and among various States of the UnitedStates. I find that Respondent is an employer engaged incommerce within the meaning of the Act and that assertionof jurisdiction herein is warranted.IITHE LABOR ORGANIZATIONS INVOLVEDHighway Drivers, Dockmen, Spotters, Ramp Men, Pack-inggHouse& Allied Products Drivers and Helpers, OfficeWorkers and Miscellaneous Employees' Local Union No.710, affiliated with the International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America;Local 728,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpersof America, hereinafterreferredto asLocal 728; and Local891, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America,hereinafterreferredto asLocal 891, arelabor organizationswithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction1.Respondent's operationsJ.V. Braswell is the president and general manager ofRespondent and owns all but 56 of its 35,000 outstandingshares ofstock. The recordmakes it clearthat Braswell paysclose attention to the day-to-day operations of Respondentand is responsible for all major decisions relating to itsoperations.Respondent operates over a wide geographical territory.Its operations are divided into five divisions. The westerndivision runs from El Paso, Texas, to Los Angeles, Califor-nia, and includesterminalsat those cities and intermediatepoints in Arizona. The Texas division runs from El Paso toDallas, with terminals at intermediate points in Texas. Thecentral division connects to the Texas division at Dallas andhas otherterminalsat Oklahoma City and Tulsa, Oklaho-ma, Shreveport, Monroe, Alexandria, Baton Rouge, andNew Orleans, Louisiana, Jackson, Mississippi, and Mem-phis, Tennessee. The central division is also referred to asthe D.C. Hall division, reflecting that its operating authorityand terminals were purchased from a predecessor, D. C.Hall, in June 1957.Respondent's eastern division connects with the centraldivision at Jackson, Mississippi, and operates eastward withterminals at Birmingham and Montgomery, Alabama, andColumbus and Atlanta, Georgia. Respondent received theright to operate in that division in 1968, and eastern divisionoperations started in September 1968.Respondent's remaining division is its northern divisionwhich operates over rights purchased from Warren Shayler.Respondent began to operate in this division with tempo-rary authority in the early 1960's. The purchase of the Shay-ler rights was consummated in September 1968, with finalapproval from the ICC. The Oklahoma City and Tulsa,Oklahoma, terminals are boundary terminals connectingthe central and northern divisions, and the otherterminalsin the northern division are at St. Louis, Missouri, andChicago,Illinois.The operating rights for the northern divi-sion provide for irregular service, which means that Respon-dent may not maintain scheduled service over its northerndivision routes and cannot promise that deliveries will leaveand arrive at fixed times. A restriction placed on the operat-ing authority in September 1968, when final approval of thesale of the Shayler rights was granted, requires that freightmoving between the Chicago or St. Louis terminal and LosAngeles or points in Arizona must be interlined with an-other carrier at some intermediate point and cannot becarried the whole distance by Respondent. Respondent isalso not permitted to handle freight moving between St.Louis and Chicago. At the outset of its operations in St.Louis and Chicago Respondent used cartage companies topick up, deliver, and handle freight locally. It has continuedto operate in this fashion in St. Louis, but changed its meth-od of operations in Chicago after a picket line was placedat the Chicago terminal in early 1969 as set forth below.2.Respondent's labor relations historyIn itsWestern Division Respondent has had contractswith Teamsters Locals since the 1940's. The terminals wereorganized after Respondent started to operate at them andthe Teamsters were recognized by Respondent.3Thereafter, in 1950 there was organizing activity by theTeamsters in Respondent's Texas division. In an earlierproceeding,4 the Board found that shortly after Teamstersorganizing activity started, Respondent assisted the Unionof Transportation Employees, an independent union, in or-ganizingitsTexas division employees, recognized it, and3Representedare linedrivers out of El Paso, Tucson,Phoenix, and LosAngeles, city delivery and dock workers at Phoenix and LosAngeles, andoffice employeesat LosAngeles.In LosAngeles maintenance shop employ-ees are undercontract with the IAM.°Braswell Motor Freight Lines,101NLRB 1151,enfd.as modified 209F.2d 622; 213 F.2d 208; 220 F.2d 362 (C.A. 5) 78DECISIONSOF NATIONAL LABOR RELATIONS BOARDimmediately entered into an agreement with it,while alsothreatening employees that it would park its trucks beforedealing with the Teamsters local then seeking to organizethem.In 1957,at the time Respondent acquired the centraldivision from D.C. Hall, most of the employees of D. C.Hall were represented by various Teamsters Locals andwere under contract between the Teamsters and an associa-tion through which Hall bargained.From earlier proceed-ings involving Respondent's central division,6itappearsthat the association agreement was once renewed after Re-spondent acquired the Hall operations,but Respondentthereafter withdrew from the association and, after January1961, reached no further agreements with the Teamsterslocals involved.In the earlier proceeding,' the Board con-cluded that Respondent did not bargain ingood faith withthe Teamsters in negotiations which followed the expirationof the last agreement,that on and after October 20, 1961,Respondent was engaged in negotiations with a fixed intentand purpose not to reach an agreement or to sign a contractwith the Teamsters,and that a strike which started at theterminals in the central division on April 23,1962, was anunfair labor practice strike.In support of these conclusions,the Board found that in 1957 and f958,at and after the timeRespondent acquired the D.C.Hall operations Braswell hadmade statements that he did not know when he purchasedHall that he would have to assume the contract, that hewould never sign another contract with the Teamsters, thathe intended to operate the newly acquired terminals nonun-ion as he did the Texas division,and that he had his equip-ment paid for and $2 million in the bank to fight the cause.The Board also found that in 1960 Braswell told the formerassistant general manager of Hall that he didn't intend tosign a contract with the Teamsters and never intended tooperate under another Teamsters contract,and that Bras-well made statements to others that he did not intend to signa contract.The Board also found that in conjunction withthe purchase of the Shayler operation,in February 1963,Respondent's then supervisor of line drivers told formerShayler employees that the new operation was nonunionand that it was going to be run that way if he and Braswellhad to drive the trucks themselves.Picketing in conjunction with the strike in the centraldivision lasted as long as 5 years into 1967 at some termi-nals, including the Jackson terminal.At one point,Respondent'swestern division employees also joined thestrike for a period of approximately a year,and two suits toenforce grievance awards arising out of the strike and issuesrelated to it were filed by the Teamsters and resulted indecisions in their favorsDuring the strike another Board proceeding arose involv-ing the Memphis terminal,9and resulted in findings thatRespondent had violated the Act by interrogating employ-ees about signing cards for the Teamsters at the Memphis3The court of appeals rejected a further finding that Respondent dom-inated the Union of Transportation Employees and rejected that portion ofthe Board's remedy requiring dues reimbursement,but did not otherwisedisturb the Board's findings6 Braswell Motor Freight Lines, Inc, et a!,141NLRB 1154,vacated bysubsequentorder, and 154 NLRB101, enfd370 F.2d 226 (C.A D C) Theunits represented were described in the former decision7 154 NLRB 1018 SeeInternationalBrotherhood of Teamsters v Braswell Motor FreightLines, Inc.,392 F.2d 1, 395 F.2d 655, and 428 F 2d 1371 (C.A. 5), cert denied401 U.S.937,International Brotherhoodof Teamsters,etc v Braswell MotorFreight Lines, Inc.,422 F.2d 109 (C A. 9), cert. denied 400 U.S. 827.9 BraswellMotor Freight Lines, Inc,156 NLRB 671, enfd.386 F.2d 190(C.A. 6).terminal, impliedly threatenin reprisals for such activity,and discharging an employee for signing a Teamsters card.There have been two other unfair labor practice proceed-ings involvinRespondent. In a decision reported at 107NLRB 761, the Board dismissed a complaint alleging thatRespondent had discriminatorily demoted a former westerndriver who had transferred to the eastern division. Morerecently in a decision reported at 189 NLRB No. 77, theBoard found that Respondent violated Section 8(a)(1) of theAct by discharging a driver at the Birmingham terminal inJune 1970 for refusing to cross a picket line. In that case,the Board found no evidence that union hostility played anypart in the discharge.The earlier decisions involving Respondent of course donot establish that Respondent was motivated by hostility tothe Teamsters Union in its conduct alleged to be unlawfulin this case,but they do establish a background of hostilityto Teamsters organization outside the western division andthat the long history of bargaining between Respondent andthe Teamsters locals in its western division does not warrantan inference that Respondent thereafter was amenable tothe representation of its employees by the Teamsters Unionwherever and whenever it appeared.3.The principal issuesThe issues framed by the complaint and answer are sum-marized in the statement of the case above. As is commonin such cases, however, the principal issues for resolutionare the issues of credibility raised by substantially conflict-ing testimony of the witnesses for the respective parties. Fordepending upon which of the two basic versions of theevents at each of the terminals is believed, the validity of theallegations of the complaints is largely determined.Much of the critical evidence in support of the complaintcomes from the testimony of Charles Cahill, whose veryformer status with Respondent is in dispute but who wasclearly a member of management; William Birkett, formerline driver superintendent and Jackson terminal manager;Oliver Lambert, former Chicago terminal manager; RogerMandera, former Chicago terminal sales manager; WilliamKitchens, former Atlanta dockhand and then terminal man-ager;Grafton Grubbs, former Jackson salesman and tem-porary terminal manager; and Thomas Matney, formerJackson terminalmanager;none of whom were employedby Respondent at the time of the hearing. The other witness-es for the General Counsel were largely, but not all, namedin the complaint as alleged discriminatees, and only one ofthem, Diana Stengle, was employed by Respondent at thetime of the hearing." Two of Respondent's principal wit-nesses, former Northern Division Manager Clarence Belzand former Vice President M. Lane Johnson, were no Ion -er employed by Respondent at the time of the hearing. ?sremaining witnesseswere employed by Braswell when theytestified and for the most part held supervisory or manage-ment positions with Respondent at the time they testi-fied. )1This is thus a case in which no witness gave significant10 Stengle was reemployed after she first appeared as a witness but beforeshe testified as to the allegations in the complaint in Case13-CA-10443Stengle was an office employee alleged to have been discrimmatonly laid offin Case 13-CA-9596.11Hubert Alford, Jackson office manager, James C. Edwards, Jacksondock foreman, John B. Welch, Atlanta manager, James Pendley, Bir-mingham manager,Fred Jensen,Dallas manager,BillyWooten,safety di-rector; J. V. Braswell,president and general manager; and George Logan,vice president.The exceptions were George Byrd,Jackson night watchman,and Jimmie Smith,Dallas salesman Richard Dempsey's testimony wasdeemed irrelevant and was struck. BRASWELL MOTOR FREIGHT LINES, INC.79testimony contrary to his present interests, although superfi-cially it would appear that former supervisory or manage-ment officialstestifying on both sides had no presentinterest in the outcome of this proceeding.Needless to say both sides attack the credibility of theopposingwitnessesand each defends the credibility of itswitnesses,with one apparent exception to be noted later.Respondent makes its most vehement attack on the credi-bility of Charles Cahill, whose testimony not only providesthe setting for all the alleged violations but on whose testi-mony the allegations as to Atlanta substantially depend.Respondent contends, among other things, that Cahill dis-played obvious animosity toward Respondent's president,Braswell, and indulged in testimonialexcesseswhich markhim as a thoroughly biased witness. The General Counselconcedes that Cahill displayed open animosity toward Bras-well, but contends that leis animosity was explained by theevents surrounding his own resignation from Respondentand that his testimony was otherwise so corroborated thatit should be credited.There is no doubt that Cahill displayed thorough dislikeand contempt forBraswell.It took little inducement forCahill to volunteer that he would agree to the suitability ofvirtually any uncomplimentary adjective used to describeBraswell.Also frequently in his testimony, Cahill went be-yond questions asked to volunteer information and explainanswers which standing alone might have seemed contraryto the thread of his testimony. There can be little questionleft from a reading of Cahill's testimony and observation ofCahill at the hearing that he had an intense emotional inter-est in the outcome of this case. Nonetheless, not every in-tenseor even fanatic partisan is necessarily to bedisbelieved, and insofar as-his testimony related to the Chi-cago and the Atlanta terminals I am constrained to con-clude after consideration of the full record, and what Iregard to be rather glaring deficiencies in the testimony ofRespondent'switnesseswith respect to key points, that Ca-hill testified with substantial accuracy as to his recollectionof the events as they occurred. Indeed for reasons which areset forth below, I have reached the conclusion that theversion ofevents atAtlanta and Chicago described by thewitnessesfor the General Counsel in the main is to bebelieved, and that the testimony and explanations ofRespondent'switnesseswith respect to these events containinherentweaknesses and inconsistencieswhich warranttheir rejection.With respect to Jackson, the credibilityissuesare moredifficult to resolve. The principalwitness asto Jackson fortheGeneral Counsel was Birkett, and Cahill's testimonywas offered to corroborate Birkett in substantial measure.Although Birkett appeared to be one of the more disinterest-ed witnesses to testify, with limited exceptions his testimonyand that of Cahill as to Jackson leaveme insubstantialdoubt as to its accuracy for reasons set forth below.While it is always a difficult matter to credit some anddiscredit other testimonyof a singlewitness, one often con-cludes after analysis thatwitnessestestifying after the factdo on the basis of what is clearly fact allow their versionsof other events which they deem related to become coloredby what they believe to be a consistent thread tying themall together. The task of the trier is not invariably to whollyaccept or reject, but where possible to separate out thatwhich should be believed from that which should not berelied on,bearing inmind that the burden is on the GeneralCounsel to persuade.Here, as to the events at Jackson, theflaws in the testimony of Birkett and Cahill are not sosubstantial as to convince me that their testimony was com-plete fabrication and that the version of Respondent's wit-nesses, itself also flawed, is accurate, but the doubts raisedand unexplained are sufficient to leave me unpersuadedthat the versions of Birkett and Cahill may be relied on.In the recital of the facts which follows I have attemptedto indicate the evidentiary sources on which I have reliedwhere the testimony is in conflict. I am aware that in someinstances I have credited the testimony of two or morewitnesses despite the fact that there are differences in detailin their testimony. In each instance, however, I have sat-isfiedmyself that these differences are the product of inac-curate recollection or observation and do not impair thecredibility of the witnesses as to the events at issue in anyfundamental way. In each case I have relied on the versionwhich appears most accurate to me.Although there are temporal and factual connections be-tween the events at all threeterminals, it simplifies presenta-tion to consider separately the events at each of theterminals in the discussion which follows.B. The Chicago Terminal1.The start of union organization and picketingat the Chicago terminal in February 1969Early in 1969 Diana Stengle and Mary Bonebrake 12 whowere employed in the Chicago terminal office failed to re-ceive their paychecks from Respondent's Dallas office on aday when they were due. Upon inquiry they learned thattheir paychecks had been withheld because reports duefrom them in Dallas had not been received. They expressedtheir concern to Chicago Terminal Manager Scott Thomp-son and Chicago Terminal Sales Manager Rocky Mandera,who suggested to them that a way to get even with Respon-dent was to join a union. Shortly thereafter Stengle andBonebrake went to the Local 710 office and signed unionauthorization cards.In February 1969, three representatives of Local 710came to the Chicago terminal office, where Ray Short, whowas then the general sales manager for Respondent, Mand-era, and Thompson were present. The Local 710 representa-tives presented signed authorization cards and stated thatthe office employees wanted to join Local 710. Thompsonand Short declined to accept the cards, stating that neitherwas in a position to accept them.After the Local 710 representatives left, Short stated toThompson and Mandera that they were in trouble becauseRespondent's President, Braswell, would close the terminaldown before he went union. Short then attempted to reachBraswell by telephone and located him in Los Angeles.Short told Braswell what had happened and asked him whatto do. After completing his conversation with Braswell,Short told Thompson and Mandera that unless they got thegirls to withdraw their cards Braswell would close the termi-nal and that he would not go with the Teamsters Union.13Shortly thereafter Local 710 representatives visited theterminal a second time and again presented the cards toThompson in Mandera's presence. Thompson refused toaccept them, and the union representatives said that theyknew what they had to do. Mandera asked if that meant apicket line, and they said that it did. That afternoon, picket-ing started at the terminal, and continued until late Octoberor early November 1969. After the first day of the picketing,12At the time of the hearing, Mary Bonebrake was married and testifiedunder her marned name, Mary Dahde13These findings are based on the credited testimony of Mandera Thomp-son and Short did not testify at the hearing, and Braswell was not questionedabout his conversation with Short 80DECISIONSOF NATIONAL LABORRELATIONS BOARDthe employees of the cartage company performing localpick up and delivery services refusedpto cross the picket line.Respondent leased trucks and started looking for drivers tohire to perform the work formerly done by the cartage com-pany.During the latter part of February 1969, Charles Cahill,who was then Respondent's director of terminal auditing,heard that Respondent was having trouble in Chicago. Oneday while in Braswell's office Cahill asked Braswell how theproblem in Chicago was coming along. Braswell grew redfaced and said, "r will tell you one thing, if those sons-of-bitches up there go union I will shut that terminal downbecause if they are allowed to go union, every terminal in"14the system will get the idea they can do the same thing.On February 27, 1969, Local 710 filed a representationpetition seeking an election among the office clerical em-ployees at the Chicago terminal.Shortly thereafter Clarence Belz, manager of the northerndivision, visited the Chicago terminal. Belz told Manderaand Thompson that he was upset because the station mightgo union, which he described as a real catastrophe. Belz saidthat it was up to them to see that the girls withdrew theirpetition. He also said that Braswell would not go union, andthat he would rather close the terminal completely than gounion. 152.The hiring of additional employees and measuresallegedly taken to dissipate the Union'sstrengthAfter the picketing started business at the terminal fell offconsiderably. While it was slowly restored thereafter, it didnot return to its previous level while the pickets were there.During the 2 or 3 months after the start of the picketing,there was little work for the office clerical employees, andthey were laid off twice for varying lengths of time. Afterthe second layoff they returned to work in April or May andthere were no further layoffs of office employees until Janu-ary 1970.Before the picketing started, the office clerical employeesand salesmen, who were then the only terminal employees,were all white. However, in the latter part of April Belz gaveinstructions to hire Negro employees at the terminal. Belztold Mandera that the union would be afraid of the NAACPifRespondent hired Negroes and that it would take someof the pressure off Respondent.Belz alsotold Mandera thathe wanted to hire employees who would make it as unpleas-ant as possible for the office clerical employees so that theywould quit, and that he wanted those hired to be for Re-spondent and vote "No" if it ever came to an election.16Respondent hired Jessie Davis, a Negro, as dock foremanand several truckdrivers, some of whom were white and14I have creditedCahill's testimonyin thisregard over the denial ofBraswellAlthough employeesin the western division terminals were thenunder contract with Teamsterslocals, it is clearfrom Respondent's earlierefforts tokeep Teamsters representationfrom spreading to its other termi-nals, other statementsby Braswell to Cahill and others whichwereundenied,and statementsby Short, Belz, and Thompson in Chicagothat Respondententertained a fixedhostility to the spreadof Teamsters representation I findthat Braswell expressedit to Cahillon this occasion.16For reasonsset forth below I have not credited Belz in anymaterialrespect and have credited Mandera'stestimony in this regardover Belz'denial.16I havecreditedMandera who so testifiedBetz, who is notcredited,concededthathe instructed Mandera to seek Blackemployees and to contactNegro organizations in seekingemployees, but denied that he had any pur-poseother than to obtainneededhelp or that hecommunicatedany otherpurpose to Mandera.some black.Pursuant to Belz' direction,Mandera contacted Geral-dine Harris, a Negro, and inquired as to whether she wouldbe interested in coming to work in the terminal office. Heexplained that there was an "imaginary" picket line 17 at theterminal and that she would be a strikebreaker. Manderatold her he understood that she would be put in a superviso-ry capacity in the office at a salary and that her job wouldbe to make it unpleasant for the other girls in the office sothat they would quit. Mandera set up a meeting for her withBelz and Thompson about a week later.Harris met with Belz and Thompson at a restaurant awayfrom the terminal. Mandera was present for the first part ofthe meeting. Mandera again explained to her that she wasto come as a strikebreaker, that her job was to make itunpleasant for the other girls, and that she was to vote noin the election. Belz and Thompson agreed to hire Harris,and Mandera left. Thompson and Belz told her that therewere three girls then in the office, that Stengle and Bone-brake had started the mess, and that Respondent did notwant the Union in the terminal. They told her that she wasto supervise the other office employees, that they wantedher to be nasty to the others so that they would quit, andthat they believed that if a Negro were put over the othersas a supervisor it would harass them into quitting.18Harris started to work on May 16, 1970. Contrary to whatshe was initially told, she did not supervise the other officeclerical employees, but did billing and dispatch work. How-ever Thompson initially introduced her to the others in theoffice asMrs. Harris, the assistant terminal manager, at thesame time addressing the others by their first names.Thompson later told Harris that he had done so to harassthe others.During the first month or so that Harris worked at theterminal, Thompson took her out to lunch with him on anumber of occasions. He did not take the other office em-ployees to lunch. Usually Thompson and Harris stayedaway from the terminal for 2 or 3 hours, leaving Stengle andBonebrake alone at the terminal.19 Thompson at times com-mented to Harris while at lunch that the other girls had theirheads together wondering what he and Harris were doingand suggested that they should stay a little longer. Thomp-son told her at one point that he was thinking of gettinganother desk for Bonebrake so that he could move her andgive her desk to Harris in order to annoy Bonebrake.In SeptemberBelz spoke to Harris about hiring anothergirl to replace the interline clerk who left shortly after Harriswas hired. Betz asked her if she knew anyone who wouldtake orders from her 20 She said that she did. A few days17At that time pickets were not patrollingthe premises,but atruck wasparked nearthe terminalwithsigns statingthatBraswell was on strike.18Thesefindingsare based on the credited testimonyofMandera andHarris AlthoughHarris was presentin thehearing room during the testimo-ny of Mandera, despite aruling requiringsequestrationof witnesses, muchof hertestimonyrelated to events which Manderadid not witness or describe,and I ampersuaded thather testimony as a whole was truthful.Belz conced-ed that Harris was told she was being hired as a supervisor,and that he metwith her and Thompson over dinner to discussher employment.While hedenied that he told her she was to be nasty to the otheremployees or wasbeing hired in the hope that others would quit,there is no indication thatthere was any need atthat timefor an office supervisor,a position whichinsofar asthe record shows had not previously existed, orfor an additionaloffice employee. Moreover, despiteBelz' denials,Respondent in its briefconcedes that "Mandera,Belz, andThompsonengaged in some form ofdiscriminationwhen they attempted to hire a Negro employeefor the expresspurpose offorcing the Caucasian employees to leave." I do notcredit Belz'denials.19The third office employee quit shortlyafterMrs. Harrisstartedwork.20 AlthoughHarris wasnot workingas a supervisor,Belz agreed that heasked Harris about finding another employee who would take orders from BRASWELL MOTOR FREIGHT LINES, INC.later Thompson asked her if she had found a girl. She saidthat she had not but that Belz had asked her to find some-one. Thompson said that Respondent would pay the girl$100 a weekto start and told her tomake surethat the girlshe recommendedwould go along with Respondent.Harris visited Paula Truss, also a Negro, at her home andasked her if she would like to work at theBraswell terminal.Truss said she would. Harris said that her boss had told herto find someonebecause thay had an election coming up,that anyone who would vote against the Union would befine,and that Truss would not have to take a test. Truss toldHarris that she would vote against the Union.Truss went to the terminal with Harris, filled out an application, and spoke with Belz and Thompson. They asked herifHarris had told her about the job, and she replied affirma-tively21 They told her she would be making $100 a week,and hired her.During her first week of employment Truss went back toher former employer's place of business to wind up heraffairs there.When she was through, she called Thompsonand told him that she had no means of getting back to theterminal.Thompson volunteered to come and pick her up.As he drove her back tothe terminal,Thompson asked herif she hadgotten hercheck.She saidthat she had. Thomp-son asked her if she had enough money. She replied that shehad enough to pay her rent and did not have to go barefootbut never had enough money. Thompson asked her if $50would help her out, pulled that amount out of his shirtpocket, and handed it to her. She asked Thompson if he waskidding. He said hewas not.She asked if there were anystrings attached, and he said no. Thompson gave her themoney.3. Preelection statementsby Belz andThompson and the visitof Braswellto the terminalAlthough the Regional Director issued a Decision andDirection of Election on April 4, 1969, directing an electionamong the office clerical employees, the election was notheld until November 4, 1969, due to the pendency ofcharges filedagainst Local 710.In mid-September, Belz was in the terminal office andtold Stengle that if the girls had gone to Respondent's vicepresident, Lane Johnson, instead of going to the union, theywould not be in the mess they were in then. He also men-tioned that he had had some bad experiences with the Un-ion and that because of them he would fight it to theend.22Shortly before the election, Braswell visited the Chicagoterminal with Belz. He arrived at 9:30 in the morning. Onthe occasion of that visit Braswell told Mandera that Re-spondent would need a new terminal when the lease at thepresent terminal expired and asked to see existing terminalfacilities in the city and locations for building a new termi-nal.Mandera and Dick Schmelter, a salesman, drovearound the city with Braswell and showed him a number ofpossible locations. During the course of the day, Braswelltold them that it was a sad thing with the Union and thatthey would have to do something about getting it kicked outso that they could go back into operation. Braswell said hehad a small fleet waiting to bring up to Chicago if it wassettled so that they could go back into operation again, andasked Mandera what equipment he thought would be need-her.21 I have credited Truss in this regard overBelz' denial.22 1 have creditedStenglein this regard over the denial of Belz.81ed.Mandera told him what he thought was needed, andBraswell said that the equipment was in Oklahoma Citywaiting for the "mess" to be straightened out. Braswell saidhe would bring it to Chicago when the "mess" was straight-ened out but not before?While at the terminal Braswell also told Dock ForemanJesseDavis that he was going to get him new equipment andthat "as soon as this mess wasover we can operate fullscale."24While at the terminal Braswell also had a brief conversa-tion with Stengle and Bonebrake. He asked them where theylived. Both said they lived nearby and went home to lunch.Braswell asked them if they would be willing to travel fur-ther and still work for the Company. Both replied that theywould. Braswell indicated that he asked about their willing-ness to travel because he was looking for a new terminal andsaid that it would be probably nicer and bigger than whatthey had.On November 3, the day before the election, Thompsonheld a meeting of the employees at which he read a letterfrom Respondent's vice president, Lane Johnson. All theoffice employees except Truss were there. After Thompsonfinished the letter, he related some unfavorable experienceshe had with the Union, and a discussion followed. Thomp-son said that if they all voted for the Union it did notnecessarily mean the Union would get in because the busi-ness was only a toy or a hobby for Braswell, that he couldclose the terminal, and that he would never let the Unioncome in. Thompson also said that Braswell could prolongthings so long that the Union would be forgotten. 5 After themeeting ended Thompson commented to Bonebrake thatBraswell would never let theUnioncome in. Bonebrake saidshe was still going to vote for the Union.That evening Thompson visited Paula Truss at her homeand asked her to be sure to be at work the next day, and shesaid that she would. Thompson reminded her that the elec-tion was to be held and told her that she had to be therebecause they needed her vote. She again said she would bethere. Thompson told her that if the-Union got inBraswellwould close down.4.The election and postelection operationof the terminalThe election was held on November 4, 1969. Seven per-sons cast ballots, of which three votes were for the Unionand four were challenged. The challenged ballots were castby Harris, Mandera, Sgchmelter, and Anent. Local 710 chal-lenged their ballots on the grounds that Harris and Mand-era were supervisors and that Mandera, Schmelter, andArient were salesmen and not in the unit. The countedballots were cast by Stengle, Bonebrake, and Truss.Becausethe challenged ballots were sufficient in number to affectthe results of the election, its ultimate outcome awaitedresolution of the challenges. 2623Mandera so testified Braswelldid nottestify asto thestatements attrib-uted to him byMandera, but Belz conceded that Braswell told Mandera thathe had new equipmentavailable tomove in as soonas the laborsituationwas clearedup and the picketswere removed.24 Harris so testified, and Belz testified to the same effect.25 These findings are basedon a composite of the testimony of Hams,Bonebrake, Stengle, and ManderaAlthough each did not testify to all of thestatementsattributed to Thompson,I am satisfiedthat each recounted hisrecollection of the meeting truthfully. I note thatMandera was not presentfor the entire timethat Thompson spoke with the employees.26 Paula Truss testified that beforethe electionshe was paid for days whenshe was absentfrom work, but that after the election sheno longer receivedpay fordays she missed, and Thompson started to give her a hard time. WhileContinued 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt some point around thetime of theelection Local 710removed its pickets andsigns fromthe vicinity of the termi-nal, and there was no picketing at the terminal during theperiod while the challenges were under consideration.During December, Mandera discussed with Belz a pro-posal to hire as many as10 salesmento go out and blitz thetown which he believed was necessary in order to get backinto full operation. His proposal contemplated a future cut-back to three to four salesmen after business was restored.He showed a draft of a letter he had written setting forth hisproposal. Belz told him he thought it was a good idea andadvised Mandera to have the letter typed and sent. Man-dera sentit toBraswellwith copies to Belz and Cahill.Thompson's employmentas a terminalmanager ended inDecember, and on December 16, 1969, Oliver Lambert washiredas terminalmanager byBelz. Belz toldhim that theyhad had a labor problem but that it was over at the time.Belz also discussedwith Lambert and Mandera the need tolocate a new terminal site.27About a week later, Lambert spoke to Belz by telephone,and they discussed Mandera's letter about hiring additionalsalesmen.According to Lambert they discussed a numberof salesmen, between 10 and 15, to blitz the area after whichall but Mandera and three others would be laid off. Belzmentioned that he did not think they would keep Arient andSchmelter, who were then employed, because they hadsigned with the Union and they had a problem there.28By mid-January 1970, Mandera had received no answerfrom Braswell with respect to his proposal and called Cahillon the telephone in Atlanta and told him he had in mindan exceptionally fine interlinesalesman whomhe neededbadly and would like to hire although he had what he con-sidered to be enough salesmen in the street. Cahill said thatMandera did not have to ask him, that if Schultz was thatgood to put him on, and that Cahill did not have time tomess with it himself, mentioning that they had union prob-lem in Atlanta that he was trying to straighten out.In either late December or early January Lloyd Hulseywas hiredas a salesman,29and on or about January 16,Schulz,the salesmanabout whom Mandera spoke to Cahill ,was also hired and started to work. During January, Char-lotteNitzsche was also hired as a rate clerk.5.The demand for recognition by Local 710 andthe layoff of the Chicago terminal employeesin January 1970On December 2, 1969, the Regional Director issued hisSupplemental Decision on Challenges and Certification ofRepresentative in the representationcase, in which he foundthat Geraldine Harris was an office clerical employee andeligible to vote, but that Mandera, Schmelter, and Arientwere salesmenand excluded from the unit. As the ballot ofHarris was insufficient to affect the results of the election,he certified Local 710 as representative of the office clericalitmay well be that Thompson's treatment of Truss changed after the election,her testimony as to the dates of the absences for which she was paid isconfused and I do not rely on it.27Messages and instructions relating to the search for a site were trans-mitted to Mandera a number of occasions during December and early Janu-ary2sBelz testified that he discussed the letter with Lambert by telephone. Hedenied Lambert's version of their conversation,but did not testify as to hisversion of what was said.Belz conceded that he was told that Anent andSchmelter were prounion,but denied that he discussed that with Lambert.Ihave credited Lambert.29 Hulsey had previously been employed at the terminal as a salesman forseveral months in early 1969.employees.Respondent filed a request for review urgingthat the Board overturn the Regional Director's conclusionsas to Mandera,Schmelter,and Arient and find that theyperformed clerical duties at the terminal sufficient to war-rant their inclusion in the unit or in the alternative direct ahearing with respect to the nature of their duties.On January 6,1970,the Board by telegram denied therequest for review as raising no substantial issues warrant-ing review.On Saturday,January 17,1970, around noonLambert and Mandera were at the terminal office when acertified letter,dated January 16, 1970,was received fromLocal 710.The letter noted that Local 710 had been certifiedand that Respondent'sappeal had been rejected by theBoard.The local asked that negotiations begin immediatelyrelating to the wages,hours,and terms and conditions ofemployment for the office employees,and that Respondentcontact Local 710 to arrange a meeting to begin negotia-tions.After reading the letter,Lambert unsuccessfully tried totelephone several of Respondent's officials,finally contact-ed Braswell about 3 p.m. at Respondent'sDallas office, andread the letter to him.Braswell told him to mail the letterto Vice President Johnson and said that Belz would be thereon Monday to straighten"thatmess" 30 out.Lambertmailed the letter to Johnson that day.On January 19, Belz arrived at the Chicago terminal.Lambert asked him why he was there. Belz said that it hadnothing to do with him and that he was there to straighten"the matter out." Later,Lambert again questioned Belz asto why he was there.Belz said Lambert was in no troubleand that his visit did not concern Lambert.Upon furtherquestioning by Lambert Belz told him that Respondent wasgoing to let all the sales force go.Still later at the terminaloffice, Belz revealed to Lambert that everyone would bereleased on Friday,but that Lambert would remain andhave his regular work. Belz said that it looked like the bestway to clean out the labor problem there was just to get ridof everybody.During that day Mandera also asked Belz what he wasdoing at the terminal.Belz said he was there on business andaskedMandera if he had hired Schultz as a salesman.Mandera said he had.Belz asked Mandera if he could reachSchultz.Mandera said he could,and Belz told Mandera tocontact Schultz and tell him that he was sorry but that theycould notput him to work because they had union problemsup there.Mandera told Belz he had called Cahill and talkedto Cahill about hiring Schultz.Belz said that he did not carewhat Cahill had said,that he was sent up by Braswell, andthat Schultz was not to be put on.31During the next day, in further conversation with Lam-bert about the release of the sales force,Belz said that hehad wanted to do"this"for a long time but never had theapproval for it. Belz also said that he was strictly against theunion.On that day Mandera also talked further with Belz andasked him what was going on. Belz then told him he wassent up to let all the salesmen go on the next day, that hewould let the rest of the people in the office go on Friday,and that he was instructed to retain only Dock ForemanDavis and Lambert.Belz told him that the employees were30 Lambert so testified and was corroborated by Mandera.Braswell testi-fied that he never spoke to Lambert, but was not questioned specificallyabout this conversation.31Belz testified that he arrived in Chicago late at night on January 19 anddid not speak to Lambert or Mandera until the next day. Belz also deniedthat he said anything about releasing the office employees until after thenight of January 21 or that he made anyreferenceto the Union.For reasonsset forth below, I have not credited Belz. BRASWELL MOTOR FREIGHT LINES, INC.83being released because of the union problem and that Bras-well would definitely not go Union and he meant it. Man-dera complained that he wasbeing treatedpoorly,and Belzsaid there was nothinghe could do about it because he wassentby Braswell to do what he had to do.By letter dated January 20, 1970, Respondent's counselwrote Local 710 as follows:This is to advise that because of general economicconditionsexistingin the Chicago area, it is necessarythat the companymake a generallayoff. This layoffwill affect the clerical staff.Because itappears that thismay be a permanent layoff, we want to give you fullopportunitto discussthe situation with us as soon aspossible. If you think it necessary to meet with us,please advise your earliest convenientdates 32On the next day, Wednesday, January 21, 1970, in theafternoonin the salesofficeBelz informedMandera, Ar-ient,Hulsey, and Schmelter that they were being laid off,explainingthat there was a cutback systemwide and he hadorders to lay them off. Mandera askedBelz if it was aneconomic release,as Belz claimed, or if it was caused by theunion problems. Betz replied that it was an economic layoff.Larry Kelly, the night watchman,was also laidoff that day.That afternoonthe salesmenwent to the office to saygoodbye to the office employees. One of thesalesmen com-mented that the office employees would be next. Belz, whowas standingnearby laughed and said that they had plentyof work and would not be laid off.On Friday, January 23, after lunch, Belz gave Lambert anote to read to the remaining employees, stating that ev-eryone would be laid off that day except Davis and Lam-bert. Belz said hewas goingto his motel and left. Later inthe afternoon Lambert laid off office employees Bonebrake,Stengle, and Nitzsche,33 and drivers and dockworkers Rich-ard Millette, Gavano Galarza, and John Rodriquez. Lam-bert told them that he felt the layoff was just temporary andthat they would be called back. On the same day, the officeclerical employees at the St. Louis terminal were also laidoff.A day or two later, Cahill was in Jackson.Braswell wasalso there,and as Braswell wasabout to leave for Memphis,he asked Cahill if he wanted to accompany him. Cahillreplied that he had to get back to Atlanta because the situ-ation there was in bad shape. Braswell laughed and said,"Well, at least I got rid of a bunch of union bastards inChicago. I don't know how you are doing in Atlanta."34counsel acknowledging receipt of his January 20letter, pro-testing the layoffs as unilateral and discriminatory, and de-manding reinstatement of the laid-off employees andbeginning of negotiations. The charge in this case was filedon the next day.On February 2, Respondent's counsel replied indicatinthe willingness of Respondent's representatives to meet andtheir availability after-February 16 A meeting was arrangedand apparently held on February 17. 31By letter of February 20, Respondent's counsel trans-mitted its contract proposals to counsel for Local 710, andoffered some compensation and a preferential hiring list forthe laid-off office clerical employees. The letter also statedthat the layoff was caused by economics involved in theoperation of the Chicago terminal and the effectiveness ofthe strike.Counsel for Local 710 replied by letter of March 6, 1970,indicating that Respondent's contract proposals had beenforwarded to Local 710, rejecting Respondent's proposalswith respect to the laid-off employees, and disputingRespondent's assertions as to the reasons for the layoff andthe need for clerical employees at the terminal.Insofar as appears there were no further negotiations be-tween Respondent and Local 710.7.Operations at the terminal after the layoffOn Saturday, January 24, Belz handed Lambert a memo-randum setting forth that, due to the cutback in the system,the Chicago and St. Louisterminalswould no longer handleoutgoing shipments under 10,000 pounds, known as LTLfreight. Lambert questioned whether the terminal could op-erate on that basis. Belz told Lambert to use his own judg-ment, and Lambert did not comply with the directive.36Thereafter, the terminal continued to operate with Lam-bert and Davis picking up loads of freight for shipment. Fora while Lambert also attempted to do the clerical workconnected with the terminal operation, but in mid-Februaryhe started sending the work to Oklahoma City to be donethere.Lambert remained at the terminal until March 2,1970, when he left.On March 9, 1970, John Valentino became terminal man-ager and operations continued at the terminal. At some timenot disclosed on the record, but apparently concurrent withValentino's hire, Respondent started to use a cartage com-pany once again for local pickup and deliveryservices.Clerical work continued to be sent to another terminal.6.Contact between Respondent and Local 710after the layoffOn the following Monday, January 26, Local 710 picketsreappeared at the terminal. On the same day, Respondent'scounselwrote to Local 710 again, stating that he had justreceived Local 710's January 16 letter requesting bargainingand was not aware of it when he wrote his January 20 letter.He stated that Respondent was willing to meet, discussthese matters,and beginnegotiations.On the same day, Local 710 counsel wrote Respondent's32 The record does not indicate when this letter was received by Local 710or its counsel to whom a copy was sent.33Hams had been discharged earlier in January for reasons which do notap ear.Cahill so testified Intineraries of Cahill and Braswell prepared fromRespondent's records, which were not produceduntillong after Cahill testi-fied, show that Braswell was in Jackson from January 20 through 24 and inMemphis from January 25 through 30. They also show that Cahill was inJackson from January 18 through 24. Braswell was not questioned about thisstatement. I have credited Cahill.8.Contact between Belz and former employeesduring the summer of 1970In August or September 1970, Betz calledformer sales-man Hulsey at his home.37 Belz said he was in a position toput on several salesmen in the near future and wanted totalk to Hulsey. The next day Hulsey met Belz. Belz toldHulsey that there were going to be a number of changesmade in the business, that Braswell had changed his way of35 There was no testimony as to what happened at the meeting.36 Although Belz conceded that some less than truckload shipments werehandled, he asserted that these shipments were brought to the terminal byshippers which he learned from records at the company office. Yet Respon-dent failed to produce such records on subpena, and Logan testified thatthere were no records which would show which shipments were brought tothe terminal by customers.37Hulsey initially placed his call in mid-August and Stengle placed relatedevents in August However, it appears from his testimony as to the sequenceof events which followed and the date of Hulsey's reemployment by Respon-dent that Belz' call to him occurred later than that. I do not find that thisdiscrepancy as to dates detracts from Hulsey's credibility otherwise. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDthinking, and that salaries were going to be increased. HetoldHulsey that the terminal manager was going to bere laced and that if Betz decided to hire Hulsey the positionof sales manageror terminal manager would be open forhim.Belz then proceeded to talk to Hulsey about rehiringStengle.He told Hulsey that he would like to get Stengle toreturn to work, but that before she could return she wouldhave to sign a withdrawal of a statement from the NLRBand that Betz could not call her because the situation wasinvolved. Belz asked Hulsey if he would call Stengle and tellher that if she would sign a withdrawal statement, Belzwould rehire her, that Belz would pay her $3 an hour toreturn, that within a matter of weeks she would be increasedto scale, and that in the near future she would be offered theoffice manager's job. Betz told Hulsey that he would like toget the terminal in full swing, but that before he could dothat he had to get rid of the Union and the NLRB problems.Hulsey toldBelz thathe didn't want to call Stengle but asBelz had offered him the position, he would see what hecould do.A few days later, Belz called Hulsey to give him Stengle'stelephone number, and Hulsey called Stengle, and spoke toher as Belz had asked. Stengle asked how she would goabout signing a withdrawal statement, and Hulsey said hedidn't know.Stengleasked him to find out for her and saidthat she would think it over but that it sounded like a lot ofbother.On the next day Hulsey went to the terminal, told Betzof his conversation with Stengle, and asked Belz what sheshould do to withdraw. Belz said that he didn't know andthat she would have to call the NLRB and ask them aboutthe procedure. Thereafter, Hulsey called Stengle back andtold her what to do.39 Stengledid not return to work at thattime,but Hulsey did, and worked for approximately Imonth before he was again released.9. Statements by Terminal Manager Valentinoin 1971On February 1, 1971, Diana Stengle returned to the ter-minal to perform general office work after receiving a letterrequesting her to return a few days earher.39The terminalhad been moved to a new location since her previous em-ployment there.In early February, Sharon Lesner applied for an officeclerical job at the terminal, and on February 18 she startedto work at the terminal.On Monday, February 22, Valentino came into the officewhere Stengle and Lesner were at work. Valentino said hehad just finished talking to Mandera who had lost his joband wanted to come back to work for Respondent. Valenti-no said he had heard that Mandera and Thompson hadstarted the union "deal," and asked Stengle exactly how itstarted. She told him it went back 2 years and describedwhat happened in 1969 after she and Bonebrake failed toreceive their paychecks. Valentino then said that he knew78 Stengle testified to a single conversation with Hulsey in which Hulseytold her that she would have to write her own letter,have it notarized, andtake it to the NLRB.Otherwise her testimony was similar to Hulsey's Man-dera testified that Belz also requested him to call Stengle for the same purposebut that he refused.Betz testified that he spoke to Hulsey at this time abouthis reemployment and mentioned the possibility of hiring him as terminalmanager,but denied any conversation about hiring Stengle or the Union withHulsey or Mandera.Ihave credited Hulsey and Mandera, as well as Stengleto the extent that her testimony is consistent with that of Hulsey.79A similar letter was apparently sent to her in December 1970, but wasnot received by her because of a mistake in her addressthat she and other employees were fighting for backpaybutthat he did not believe Braswell would pay them and thatBraswell was going to fight it to the end.Valentino statedthat unions had their good ways and their bad ways andmentioned.the effect of a trucking strike on the employeesof Consolidated Freightways.Valentino then said that Bras-well would never join the union,that he had a lot of moneyof his own,and that he did not need the Chicago terminalbusiness.40Lesner worked at the terminal only until February 24,when a telegram came to the terminal from one ofRespondent's officials in Dallas,asking three questions, oneof which was why she was working there.That evening,Valentino told her he would have to lay her off until heheard further information on it.During the brief period ofLesner's employment,Valentino had other conversationswith her in which he told her that Braswell was antiunion,that he was from the South,and that they didn'tbelieve inunions there.On February 26,Stengle was in the salesmen's office,where Valentino,Schmelter,41 and Frank Hanson,anothersalesman were present.A conversation started about the oldterminal and some of those who had worked there. In thecourse of the conversation, Valentino asked what had theUnion done for the men when they were on strike andStengle conceded that the Union had some bad points.Valentino again referred to the effect of the strike on theemployees of Consolidated.Valentino then said that Bras-we Il would never join the Union,that he would close theterminal first,and that the employees laid off in 1970 wouldnever get their backpay.On March 10,1971, the charges in Case 13-CA-10443were received at the terminal.Shortly thereafter Valentinoplaced the charge on Stengle's desk,saying that this "shit"was starting all over again and that the only one he couldfigure out who had said anything was Stengle.Shortly thereafter a notice was posted at the terminal tothe attention of all the employees,stating that no supervisor,officer,or agent of Respondent was authorized to interro-gate or threaten employees,asking employees to report anysuch conduct to the Dallas office if it occurred,and notify-ing employees that they had the right to engage in unionactivities without interference by their employer.On March 22, Respondent's vice president,Logan, sentStengle a letter denying point by point the content of thestatements attributed to Valentino in the complaint andreiterating in essence what was in the posted notice.10.Concluding findings as to the Chicago terminala.The allegedviolationsof Section 8(a)(3)The complaint alleges that the layoff of the salesmen andnight watchman on January 21, 1969, and the layoff of theoffice clericals and drivers on January 23, 1969, violatedSection 8(a)(3) of the Act. The General Counsel contendsthat the layoffs were intended to discourage union member-ship of all Respondent's Chicago employees and to penalizethe office clerical employees for having selected Local 710as their bargaining representative. Respondent contends, on40 Valentino admitted asking Stengle how the unionactivityhad started,but denied the otherstatements attributed to himabout the Union andStengle'sbackpay.Despite therelatively brief period which elapsedbetweenthese events and the hearingwithrespect to them,Valentino was unable tosupply anysignificant detail asto his conversationwith Stengleand Lesnerand wasnot a convincingwitness.Ihavecredited Stengleand Lesner41 Schmelterwas alsoapparentlyrecalledto work although the record doesnot indicate when BRASWELL MOTOR FREIGHT LINES, INC.the other hand,that the layoffs were economically motivat-ed. Resolution of the issue thus joined is closely related tothe resolution of the issues of credibility in the testimonyrelating to the Chicago terminal.In the findings of fact above,Ihave rejectedRespondent's version of the events relating to the Chicagoterminal 42 and have credited that described by witnessesfor the General Counsel.In reaching these findings I haveconsidered the fact that a number of the witnesses for theGeneral Counsel,although not all, have an interest in theoutcome of this proceeding,and that some of those who donot ma harbor some resentment against Respondent be-cause of the loss of their jobs.But, despite some minorinconsistencies,the testimony of the witnesses for the Gen-eral Counsel covers a long period of time,was uncontradict-ed in a number of material respects,and is far morepersuasive in explaining the circumstances of the January1970 layoffs than is that of Respondent'switnesses.Respondent's principal witness as to Chicago was Betz.According to Betz about a week before January 21, in ameetmg with Braswell,Johnson,Jones,and Logan, he re-ceived instructions to go to Chicago to lay off the salesmen.Accordingto Belz,at the same time he was told to abolishthe sales department in St.Louis,cut back the sales depart-ments inTulsa and Oklahoma City,and close the FortWorth terminal completely.Belz, testified that he did notreceive instructions to lay off the office force in Chicagountil the evening of January 21, after the salesmen had beenlaid off,when he received a phone call from Johnson tellinghim to lay off the office clerical employees on January 23.Braswell,Logan,and Johnson all testified.None men-tioned a meeting in which they participated with Belz. Bras-well testified that Johnson handled the Chicago terminalmatter,and Logan testified that he attended no meetingwith Belz. None of them testified that the layoff of the officeclericalswas considered separately from the layoff of thesalesmen or that separate instructions were given to Betz inthat regard.Braswell and Johnson testified that in discuss-ing that layoff Johnson mentioned the necessity of notifyingLocal 710 because of the certification and that Johnsoncontacted counsel for that purpose.A letter notifying Local710 was dated January 2 before Belz claimed to havelearned about the layoff of the office clericals.With respectto the other terminals,while it appears that the Fort Worthterminal was shut down and consolidated with the Dallasterminal at around the same time as the layoffs at Chicago,italso appears from company records that the number ofsalesmen laid off at Dallas was overstated by Belz, and nosalesmen were laid off at Tulsa or Oklahoma City duringJanuary 1970.Clearly,Belz was not accurate at least as to the portionof his testimony concerning his activities at Tulsa and Okla-homa City.His testimony as to the circumstances of hisinstructions to go to Chicago and to layoff the office em-ployees is not corroborated by the other witnesses and,indeed,it is hardly likely that the discussion of the layoff ofthe office clerical employees had reached the point of caus-inRespondent's attorney to send a notice to Local 710before Belz was even informed that they were to be laid off.The doubts as to Belz' credibility are increased by anexamination of the testimony of Belz, Braswell,Logan, andJohnson as to the reasons for the decision to layoff theChicago terminal employees.According to Belz,the deci-42 Specifically for reasons set forth both above and below I have notcreditedthe testimony of Belz in any controverted respect, nor have I cred-ited the testimony of Braswell, Johnson, or Logan relating to the Chicagoterminal.85sion to eliminate the sales department at Chicago and toconcentrate on volume freight was made to reduce highcosts in Chicago attributed to the restriction on the operat-ing rights and the length of time it would take to clear upthe labor situation and remove the pickets. Braswell alsolaid the change to the imposition of the restriction on directshipments to the west and the effects of the picketing, indi-cating, without being specific, that the change had been dis-cussed from the time the restriction was imposed and thepicketing started. He placed the final decision to lay off theChicago terminal employees in the last part of December orearly January. Logan testified that Respondent became con-cerned with operating costs in November and December andin meetingswithBraswell, Jones, and Johnson a decision wasmadejust before Christmas 1969 to go to truckload freight inChicago and St. Louis. Johnson testified that managementdecided to go back to a cartage operation in Chicago and tohandle only truckload freight. He testified that he had peri-odic discussionswithBraswelland that the decision wasreached in the summer of 1969.Even discounting Johnson's testimony as the product ofa poor memory as to dates, I cannot credit these explana-tions for the change in operations at the Chicagoterminal.The restriction on Chicago and St. Louis shipments to thewest was imposed in September 1968. The picketing at theterminal started in February 1969, and resultedin an imme-diate declinein businessand a refusal of the employees ofthe cartage company then serving the terminal to cross thepicket line. Respondent at that time did not limit the freightit sought to handle but responded to the picketing by hiringemployees on its own payroll at the terminal. During theperiod of the picketing Respondent searched for a new ter-minal site,and in conjunction with that search shortly be-fore the election Braswell came to Chicago to inspectterminal sites. At that time, Braswell told Mandera that theywould have to do something about getting the Union kickedout so they could go back into operation and that he hadequipment waiting in Oklahoma City to bring up to Chicagoif it was settled so that they could go into operationagain 43 Braswell also told Davis that he was going to gethim new equipment and that as soon as the labor problemwas cleared up they would operate fullscale.Thus,as lateas October Braswell talked not in terms of a reduction inoperations at Chicago or a return to the use of a cartagecompany, but in terms of full scale operation in Chicagowith company equipment.In fact in late December and early January, at the timeRespondent's witnesses testified that the decision was madeto lay off the Chicago employees, the election was over andthe pickets were removed. Even Belz conceded that in De-cember and January business began to pick up at the Chica-go terminal. Yet despite these developments, Respondentdid not move its equipment to Chicago but laid off all itsemployees, except Lambert and Davis, and told Lambert tohandle only truckload freight out of Chicago. Quite clearlythat decision could not have been based on the effects ofany present picketing at the terminal. When one considersthe length of time that Respondent continued its operationsat the terminal in the face of the picketing, the length of timethat the restriction against direct shipments to the west hadbeen in force at the terminal, and the gap between thealleged time of the decision and its effectuation, it is clearthat these were not the operative factors which led to thedecision to lay off the terminal employees.Moreover, the record is replete with evidence supportingthe General Counsel's contention as to the true cause of the43Although the Chicagoterminalnever stopped operating, it is clear thatBraswell was referringto a return to fulloperation. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDlayoffs.In February 1969, when Local 710 first sought rec-ogmtion as representative of the office clerical employees,Short,who was then general sales manager,told Thompsonand Mandera that they were in trouble because Braswellwould close the terminal down before he went union. Aftertalking with Braswell,Short told them that unless they gotthe girls to withdraw their cards Braswell would close theterminal and that he would not go with the Teamsters Un-ion. Around the same time Braswell told Cahill that if theChicago employees went union he would shut the terminaldown because if they were allowed to go union every termi-nal would get the idea it could do the same thingg.After thepicket line appeared at the terminal,Belz toldThompsonand Mandera that he was upset because the terminal mightgo union, that it would be a great catastrophe,and that itwas up to them to see to it that the girls withdrew theirpetition.As Respondent sought to hire employees in April,Belz gave instructions to hire Negroes at the terminal tomake it as unpleasant as possible for the office clericalemployees so that they would quit,and Geraldine Hams, aNegro,was hired for that purpose.Although never made asupervisor as she was originally told she would be,Harriswas introduced to the other employees as assistant terminalmanager, and Thompson sought to antagonize the otheroffice clerical employees by taking Harris with him for ex-tended lunch periods while the other employees were left atthe office at work.When an additional office employee wasneeded,Harris was asked to recruit an employee who wouldtake orders from her and to make sure she would go alongwith Respondent.Harris recruited Paula Truss,also a Ne-gro, who was hired,and Truss was given money by Thomp-son immediately after her hire.In mid-September Betz toldStengle that if the girls had gone to Respondent's vice presi-dent, Johnson, instead of the Union,they would not be inthe mess they were in then,and mentioned that because ofbad experiences he had had with the Union,he would fightit to the end.In October,when Braswell visited Chicago,he toldMandera and Schmelter that it was a sad thing with theUnion and that they would have to do something aboutgetting it kicked out so that they could go back into opera-tion,and told Mandera and Davis that he had new equip-ment in Oklahoma City to bring to Chicago when it wassettled so that they could go back in operation again. On thedaybefore the election,after reading a letter to the employ-ees, Thompson also told them that even if they all voted forthe Union,it did not necessarily mean that the Union wouldf et in because the busines was only a hobby to Braswell ande could close the terminal.Later Thompson told Bone-brake that Braswell would never let the Union come in, andvisited Truss to urge her to vote,making similar statements toher.After the election produced a temporarily inconclusiveresult because of the challenged ballots, the pickets wereremoved,and business at the terminal began to improve.Two salesmen were hired in late December and mid-Janu-ary. Nothing further was said to any of the employees aboutclosing the terminal until Belz arrived in Chicago.But in themeantime the Board denied the Respondents request forreview of the certification of Local 710 and Local 710 re-quested bargaining.Then when Lambert reported receipt ofthe letter to Braswell,Braswell told Lambert Belz would bethere the next Monday to straighten the mess out.Belz wentto Chicago and on January 21 laid off all the salesmen andthe night watchman and on January 23 laid off the remain-ing employees except for Lambert and Davis.AlthoughBelz told the salesmen as a group they were being laid offfor economic reasons, he was more candid in private con-versation with Lambert and Mandera.In informing Lam-bert of the impending layoffs,Belz said it looked like thebest way to clean the labor problem out was to get rid ofeveryone.Later he told Mandera it was something he hadbeen wanting to do for a long time and that he was strictlyagainst the Union.He also told Mandera that the employeeswere being let go because of the Union and that Braswellwould definitely not go union and meant it. Virtually simul-taneously with the layoffs Braswell told Cahill that he hadgotten rid of a bunch of Union "bastards"in Chicago.To be sure,not all the evidence points inexorably in thesame direction.Costs at the Chicago terminal were high,and the restriction on the Shayler rights and the picketingundoubtedly contributed to the high cost of operations.There is evidence that volume loads produce better revenuein relation to costs than smaller loads which require morehandling.The change to volume loads was also made at St.Louis and the office clericals there were also laid off eventhough Respondent operated with a cartage company andthere is no evidence of union activity at the St.Louis termi-nal.Respondent had operated with a cartage company atChicago-before the picketing started,and apparently wouldnot have changed to self-operation in February 1969 but forthe picketing.In October 1969, when Braswell visited theChicago terminal he spoke to Stengle and Bonebrake abouttheir willingness to work at a new terminal and expressedthe hope that workingconditions would be better there. OnJanuary 21,when Belz laid off the salesmen,he sought toreassure the office employees that there would be work forthem and that they were not about to be laid off.Nonetheless,the fact remains that until the Union wascertified,Respondent showed no indication that it wasabout to return to a cartage operation in Chicago, but to thecontrary,Braswell toldMandera and Davis otherwise.While the changes in Chicago may have made economicsense,the evidence is far more persuasive that the economicadvantages were secondary to the desire to rid the terminalof the Union in making the change,and the fact that thesame thing was done in St. Louis may indicate no more thanRespondent's desire to avoid a charge of inconsistent con-duct if it failed to treat the St.Louis terminal in fashionconsistent with Chicago.If in fact any more evidence is required to support theconclusion urged by the General Counsel,it is there. For theevidence shows that even after the terminal employees werelaid off,the need for their services did not end.The re-striction Respondent imposed upon handling less than vol-ume loads was not followed.There continued to be clericalwork which Lambert first performed himself and then senton to Oklahoma City. After Lambert left, Respondent re-sumed the use of a cartage company,and sent clerical worktoDallas.When Belz made overtures to rehire Stenglethrough Hulsey, a condition of her reemployment was thatshe withdraw from the Union on a promise that she wouldbe made a supervisor,and Belz indicated that Respondentwished to restore the terminal to full operation if it wouldget rid of the Union.I conclude that the evidence as a wholecompels the conclusion that the change in operations at theChicago terminal and the layoff of all employees but Lam-bert and Davis were caused by Respondent's desire to dis-courage its employees from their union activities and avoiddealing with Local 710 after all its other efforts failed.Accordingly,I find,as alleged,that the layoff of DianaStengle,Mary Bonebrake, and Charlotte Nitzsche on Janu-ary 23,1970, was for the purpose of discouraging them fromtheir activities on behalf of Local 710; and that the layoffof Lloyd Hulsey, James Arient,Richard Schmelter, andLary Kelly on January 21, and the layoff of John Rodri- BRASWELL MOTOR FREIGHT LINES, INC.quez, Gavano Galarza, and Richard Millette, on January 23necessarily discouraged them from engaging in any unionactivities.I conclude that all these layoffs violated Section8(a)(3) and (1) of the Act.With respect to Roger Mandera, also laid off on January21, a further question remains with respect to his allegedsupervisory status. That question was raised in connectionwith the challenge to his ballot but left unresolved in therepresentation proceeding.Mandera had the title ofsalesmanagerat the terminal.The record does not show the extent to which he supervisedother salesmen, but it does indicate that he had more au-thority than the normal employee. At times when the termi-nal managership was vacant, Mandera acted as terminalmanager. In January 1970, when he sought to hire ChesterSchultz as an additionalsalesman,Cahill told him that ifSchultz was that good to go ahead and hire him. During theperiod after the picketing started in February 1969, Mand-era was enlisted-by Belz to recruit other employees for theterminal, including a dock foreman, drivers, a rate clerk andGeraldine Harris. Harris was hired by Belz and Thompsonupon Mandera's recommendation after interviewing herbut insofar as the evidence indicates, Mandera hired theothers on his own. Even earlier Mandera participated in thehiring ofsalesmen forthe terminal with General Sales Man-ager Short.Mandera placed ads in the paper and inter-viewed prospects before Short came to Chicago, andinterviewed them with Short after Short arrived. I find inthese circumstancesthatMandera had authority to hireemployees and to effectively recommend hire and was asupervisor within the meaning of the Act. Accordingly, Iconclude that his layoff did not violate Section 8(a)(3) of theAct.b.The alleged violation of Section 8(a)(5)The complaint alleges that Respondent violated Section8(a)(5) and(1) of the Act by unilaterally deciding to layoffand then laying off its office clerical employees at the Chicago terminal without notice to or consultation with the Un-ion.Respondent contends that it gave notice of theimpending layoff by letter of its counsel dated January 20and thereafter bargained with Local 710 as evidenced bysubsequent correspondence with counsel for Local 710.Although Respondent's counsel did offer to bargain withLocal 710 by letter dated January 20,that letter dated 1 daybefore the layoff of the salesmen and 3 days before thelayoff of the office clerical employees was ill-timed to pro-duce any meaningful bargaining over the layoff, and at thetime it was sent,elz was already in Chicago with his in-structions.There is no evidence of any effort otherwise byRespondent to contact Local 710 by quicker means to at-tempt to bargain with it before the layoffs were implement-ed. In the circumstances,the letter hardly appears to haveconstituted effective notice of a decision which according toBraswell,Logan,and Johnson was made at least by earlyJanuary.While the correspondence between the parties after theJanuary 20 letter might in some circumstances be deemedsufficient to satisfy at least a portion of Respondent's ob-ligation,it is impossible in this case to assess the allegedrefusal to bargain on the basis of that correspondence andwithout reference to the findings above as to the cause ofthe layoffs.In plainest terms the layoffs were intended toavoid bargaining with the Union in line with oft-statedthreat that Braswell would close the terminal down before44 Arnoldware,Inc.,129 NLRB 228.87he would let the Union come in. In these circumstances, abelated notice of the layoff accompanied by willingness tobargain over terminal pay for the laid-off employees and forfuture terms of employment should they be reemployed canhardly be deemed to establish good-faith bargaining overthe terms and conditions of the laid-off employees, includ-ing the unlawfully motivated decision to lay them off. I findas alleged in the complaint that the layoff of the officeclerical employees was decided and implemented unilateral-lywithout bargaining after the Union was certified andviolated Section 8(a)(5) and (1) of the Act 45c.The allegedviolationsof Section 8(a)(1)The complaint in Case 13-CA-9596 alleges that Respon-dent violated Section 8(a)(1) of the Act by a threat byBelzon September 21, 1969, that Respondent would refuse tobargain with Local 710 if it won the election, and by threatsof Thompson on November 3, 1969, that Respondent wouldlay off the employees and close the terminal if the Unionwon the election and would not bargain with it.As set forth in mid-September Belz told Diana Stenglethat if the office employees had gone to Johnson instead ofthe Union they wouldn't be in the mess they were in andthat because of experiences he had had with the Union hewould fight it to the end. Insofar as appears,Belz did notstate what he meant by fighting the Union to the end. Al-thoughBelz' statementto Stengle taken in isolation mightleave some doubt as to his meaning,Belz' various state-ments to Mandera and Thompson, his conduct with respectto the hiring of Harris and Truss, and the subsequent layoffof the office clericals indicate clearly that by the end Belzmeant the ultimate frustration of the union activities, eitherby a defeat in the election or the closing of the terminal, atleast as a place of employment for the officeclerical em-ployees. I hind that this statement violated Section8(a)(1) ofthe Act.On November 3, Thompson addressed the office employ-ees asa group, spoke separately with Mary Bonebrake in theoffice, and visited Paula Truss. To the employees as a group,Thompson amon other things said that just because theemployees voted for the Union it didn't mean the Unionwould come in because the business was only a hobby toBraswell, that he could close the terminal down, and that hewould never let the Union come in. Thompson also said thatBraswell could prolong things so long the Union would beforgotten.After the meeting, Thompson told Bonebrakethat it would never happen, that Braswell would never letthe Union come in. That night he told Truss to be sure tovote, because if the Union got in, she knew the terminalwould close down. I find that these statements contained athreat to close the terminal if the Union won or in thealternative to delay bargaining so long that voting for theUnion would be futile and violated Section8(a)(1).46The complaint in Case 13-CA-10443 alleges that Re-spondent through Valentino further violated Section 8(a)(1)on several dates in February and March 1971, by threatsthat Respondent would close the terminal before it wouldrecognize and bargain with the Union, by interrogating em-ployees as to who initiated the unionorganizingeffort, bythreatening that Respondent would not pay employeesbackpay if the outcome of this proceeding were not avora-41 The Great Atlantic & Pacific Tea Company, Inc,150 NLRB 1222;GarwinCorporation, etc.,153 NLRB 664, enfd as modified 374 F.2d 295 (C.A.D.C.),cert. denied 387 U.S. 942;see alsoM & A Electric Power Cooperative, Inc.,154 NLRB 540.46TheRoseCompany,154 NLRB 228, 265-269. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDble to Respondent, and by accusing an employee of initiat-ing the charge in Case 13-CA-10443.The findings set forth above establish that on February22, Valentino asked Stengle in the presence of Lesner howthe union activities started at the terminal and thereafterstated that Braswell would never join the Union, and didnot need the terminal business. He also said he did notbelieve thatBraswellwould pay the employees backpaythey were seeking and would fight it to the end. Valentinoalso told Lesner at other times during the several days shewas employed that Braswell was antiumon, that he wasfrom the South, and that they didn't believe in unions there.On February 26, Valentino told Stengle in the presence oftwo salesmen that Braswell would never join the Union, thathe would close the terminal first, and that the employeeswould never get their backpay. On March 10, shortly afterthe charges filed by Local 710 were received, Valentinoplaced them on Stengle's desk, said that this "shit" wasstarting again, and that the only one he could figure out whohad said anything was Stengle.Valentino^sinterrogation of Stenglewas accompanied byan implied threat that Braswell would not operate the termi-nal if he was required to deal with the Union.47 In thecontext of his contemporaneous and later threats, as well asthe prior unremedied unfair labor practices, both the inter-rogation and the threats violated Section 8(a)(1) of the Act.With respect to Valentino's statements about Stengle'sbackpay, I find also that Valentino was not merely pre-dicting that Braswell would prevail in this proceeding butthat he would never pay the backpay regardless of its out-come just as he would never deal with the Union. I find thatthis threat to deprive employees of their rights under the Actfurther violatedSection 8(a)(1). Finally with respect to theaccusation that Stengle was responsible for filing the charge,I find that both the fact and the manner of the accusationwere intended to intimidate Stengle from pursuing any fur-ther efforts to assure protection of her rights and furtherviolated Section 8(a)(f) of the Act.Respondent contends that it is not responsible for theconduct of Thompson because he and Mandera instigatedthe union activities. Respondent contends that it is no moreresponsible for Thompson's conduct against the Union thanthat in the Union's behalf. However, unlike Thompson'sinitial suggestion to Stengle and Bonebrake that they go totheUnion,Thompson'slaterconductreflectedRespondent's policy transmitted to him by Belz and Shortand culminated in the layoff of all but the terminal manag-er and dock foreman on direction from Respondent's topmanagement.Thompson's conduct cannot simply be writ-ten off as freewheeling on his part.Respondent also introduced evidence of a letter to Sten-gle and a bulletin board notice after the 1971 charge wasfiled apparently for the purpose of showing that Respon-dent should not be held responsible for Valentino's conduct.As Valentino's conduct did not occur in isolation, I find theletter and notice insufficient to dissipate the effect of hisconduct or relieve Respondent from responsibility for it.C. The Atlanta Terminal1.The beginning of operations inAlabama and GeorgiaIn the summer of 1968 Respondent received authority tooperate in what became its eastern division. At that time47Although Valentino spoke in terms of Braswell's "Joining" the Union,it is clear from the contextthat by "join" he meantdeal with the Union.Braswell asked Cahill to go into the area and set up theoperation. He was sent to Birmingham, Montgomery, Co-lumbus, and Atlanta to rent terminals, hire terminal manag-ers, hire and train office personnel, make cartage contracts,and get the terminals into operation. Braswell told Cahill atthat time that anytime he heard anyone in a terminal dis-cussing the Teamsters Union or having any leanings to-wards the Teamsters Union he was to fire themimmediately.48It took Cahill about 9 weeks to complete the assignmentand to get operations started. At each of the terminals at theoutset Respondent entered intoagreementswith local car-tage companies to perform local pickup and delivery serv-ices and dock operations for Respondent. In Atlanta aftera short period of time Respondent replaced thecartagecompany with its own employees and equipment and em-ployees at the other terminals also.2.Union activity at the Atlanta terminalDunng the summer of 1969, union authorization cardsfor District 50, UMW, were circulated among the Atlantaterminal employees and some other eastern division em-ployees. At this time Meadows, the Atlantaterminal man-ager,and Pope, eastern divisionmanager, told Gilbert, anAtlanta terminal employee, that Braswell favored District50, and Pope told Jenkins, an eastern division driver whoworked out of Jackson, that he believed Braswell would goalong with District 50.In July, District 50 wrote Respondent asserting that itrepresented a majority of its employees at the terminals inthe eastern division and requesting negotiations. Respon-dent did not reply, but after a later phone call, Respondent'sattorneys participated in a card check after which they de-termined that District 50 did not represent a majority of theemployees in any appropriate unit. Thereafter, insofar asappears, there was no further District 50 activity at theeastern division terminals.49Thereafter in late November, while Jenkins was at theAtlanta terminal, one of the office employees 50 asked himwhat he thought of the Teamsters Union and if he wouldsign a card. Jenkins replied that he would sign anything asof then. After some further conversation, she asked Jenkinsif he would obtain some authorization cards, and Jenkinssaid he would if that was what they wanted.Jenkins then went with Wilson, another line driver, to theLocal 728 hall in Atlanta, but was unable to find the manhe sought. Upon his return to Jackson, around December1,accompanied by Alvin Powell, another driver, Jenkinsmet with a business representative of Local 891. The Local891 representative gave Jenkins blank authorization cards.Powell signed a card at that time, and Jenkinssigned onea few days later. Jenkins took cards to Columbus and Bir-48 Cahillso testifiedBraswell was not questioned about the statementattributedto him by Cahillat this time I notethatin connectionwith Cahill'slater assignment in December 1969 to find a cartage company in Atlanta totake overAtlanta dockoperations,Braswell belittledCahill's prior expe-nence in setting up terminals and arranging for cartage contractsHowever,Johnson substantiallycorroborated Cahill asto his assignment in 1968. Ihave creditedCahillas to his 1968 instructions,and do not credit Braswell'stestimony belittlingCahill's dutieswhile withRespondent.49 These findings are based on the uncontradicted testimonyof Gilbert,Jenkins, and Respondent's attorney,Smith.NeitherMeadows nor Pope ap-peared as witnesses at the hearing.Althoughthere are slight variances in thetestimony as to the dates of the activities as describedby Gilbertand Jenkins,they arenot material,and I have accepted the date of October 1, advancedby Smith,as the date of the card check and the apparent end of District 50activity50 Jenkins identified her first name as Patricia. There was a Pat Baker inthe officeat that time. BRASWELL MOTOR FREIGHT LINES, INC.mingham and also sent them with other line drivers. Someadditional drivers out of Jackson signed cards,as did someemployees at Columbus and Birmingham.Jenkins also tookcards to Atlanta and gave them to Wilson and Gilbert todistribute and have signed.Gilbertgave cards to JohnnyJones,Billy Morton,Percy Fambrough,51Robert Jones, andKenneth kitchens,allof whom worked on the dock ordrove.He gave Kitchens some cards to pass out to othersalso. He also gave cards to office employees Nancy Watson,Pat Baker,and Thelma Wittig.52Gilbert received somesigned cards back,which he gave to Wittig to transmit toJenkins.In the latter part of December before Christmas,Jenkinsgot the cards from Wilson and took them to the Local 728hall.Upon failing to find the representative he sought, heretained the cards,took them back to Jackson with him, andturned them over to the Local 891 representative who saidthat he would see that the right person got them .511n earlyDecember,Kitchens told Jesse Boone,a salesman at theterminal and Kitchen's father-in-law,54 that the employeeswere signing cards for the Teamsters. He asked Boone howhe felt about it, and Boone said he was for it.3. Boone's visit to Dallas and Cahill'sinstructions to go to AtlantaOn either Friday, December 19, or Monday, December22, Boone flew to Dallas and met with Braswell.55 Duringhis visit to Dallas, Boone complained that the Atlanta termi-nal was not being run properly, that Terminal ManagerMeadows was running around with one of the office girls,and that he was allowing the terminal to deteriorate. Boonementioned that he was aware of what was going on becauseKitchens worked on the dock. Boone recommended thatMeadows be replaced with Kitchens. Boone also told Bras-well that he knew that the employees in Atlanta had signedTeamsters cards.56On December 23, Braswell told Cahill that he wanted himto go to Atlanta and to investigate the situation to determinewhether Boone's allegations were true. When Cahill pointedout that the trip would cause him to be away from home onChristmas Day, Braswell told him he could wait until theday after Christmas to leave.On the morning after Christmas, Cahill went toS1This name appears as Fambro in the complaint,but from his testimonyis correctly spelled as above.52 This name appears as Whittig in the complaint, but is spelled as abovein her signature on a document in evidence.53Although both Gilbert andKitchens,and someof the employees whosigned cards were unable to pin down exact dates of these events,Jenkinswas more specific,and the dates he fixed are consistent with their testimonyand the dates of Kitchen's employment and employee Robert Jones' dis-charge.54 Although Kitchens was not at that time marred to Boone's daughter,a previous marriage between them had terminated in divorce,and they wereabout to remarry shortly thereafter.55 Cahill and Braswell placed Boone's visit on or about December 22Logan testified that company expense statements showed that he came toDallas on December 19. The difference is not material.56Cahill testified that Boone told Braswell these things inCahill's presenceinCahill's office and at lunch together.Logan and Braswell testified tobasically the same content of Boone's report except that neither mentionedany report of Teamsters activity and both denied knowledge of Teamstersactivity in Atlanta.Logan also testified that Cahill was present for only a fewminutes while Boone spoke with Braswell and did not go to lunch with him.Braswell was not questioned about the extent of Cahill's participation in hismeeting with Boone,and Boone did not testify. For reasons set forth below,I find the denials of knowledge of Teamsters activity at Atlanta and thetestimony of Respondent'switnesses explaining the changes at the Atlantaterminal incredible,and have creditedCahill.89Respondent's Dallas office. Around 9 or 9:30, Braswellcalled Cahill and Vice President Lane Johnson into hisoffice and locked the door. Braswell said that things hadchanged. Cahill asked in what respect. Braswell said he hadst received further information that the Atlanta employeesjust signed Teamsters cards which were being turned in tothe Union. Braswell told Cahill to plan to go to Atlanta asquickly as he could, to contact a cartage company, and toarrange with it to move its people and equipment into theterminal to handle the cross-dock operation. Braswell toldCahill thatas soon ashe could get a cartage companylined up, he was to sign a contract and to try to have it setup to take over the operation by January 2. Braswell toldhim that as soon as this was done he was to fire "everyson-of-a-bitch in Atlanta," that he did not care what Cahilltold them, that Cahill could tell them they were doing it foreconomicreasons orblame it onBraswell,but to fire thepeople and get them off the payroll quick.Johnson gave Cahill some instructions on setting up thecartage contract and cautioned him against dealing with acartage company that had any union affiliation.Johnson also told Cahill not to let the cartage companyknow that the cartage operation was only going to be tem-porary and that as soon as the smoke cleared they wouldhave their own trucks back on the street 57On Sunday, December 28, Cahill flew from Atlanta toBirmingham where he met Pendley, picked up a companycar which Pendley had been driving, and continued on toAtlanta.584.The engagement of a cartage company andthe layoff of the Atlanta employeesOn Monday, December 29, Cahill arrived at the terminalearly in the morning before the terminal manager and theoffice employees.ahill looked around theterminal andfound it in good condition. During that morning, withBoone's assistance,Cahill contacted Hubert Cotton, whooperated several cartage companies and whom Cahill previ-ously knew. Cotton indicated that he would be happy tomove his equipment in and could be ready to operate by57 Cahill sotestified,and also testified that Braswell named Birminghamterminal manager,Pendley, as the source of the information, and Jenkins asthe carrierof the signed cardsPendley deniedany knowledge of Teamstersactivityand denied making a call to Braswell Braswell denied receiving sucha call or telling Cahill thathe had.Braswell denied that the Union hadanythingto do withhis instructionsto Cahill. Johnson also denied that heever heard of the call attributed to Pendley, thathe was aware that theTeamsters were organizinginAtlanta,or that hehad anymeeting withBraswell andCahill at whichBraswell said things had changed and they haddecided to use a cartagecompany.He also denied that he said anything aboutletting a cartagecompanyknow thatitwould only bethereuntilthe smokecleared. Braswell, Johnson, andLogantestified that the decision to switchto a cartagecompanyhad been discussed even before Boone's visit becauseof excessive costs or other reasons unrelated to unionactivityat the Atlantaterminal, andthatthe decision was made for that reasonwhereupon Cahillwas sentto Atlantaby Braswellto carry itout. For reasons set forth belowIhave substantiallycreditedCahill and notBraswell,Logan,or Johnson asto the nature ofhis instructions and the stated reason for them. However, thefurther evidence as to the Jackson terminal leaves Respondent's treatmentof Jenkins in sufficient doubt that Ido not rely on thatportion ofCahill'stestimony identifyingPendley as the sourceof theinformation of Jenkins asthe carrier of the cards.58Cahilltestified that while in Birmingham he spent approximately 2 hourswith Pendleydiscussing Pendley's views as to the prospects of the unionactivityin Birminghamand at Atlanta,duringwhich PendleyidentifiedJenkins as the go-betweenbetween Atlanta, Columbus, Montgomery, andBirmingham Pendley agreed thatCahillcame to Birmingham to pick up thecar buttestifiedthattheyspent only20 minutes together during whichnothingwas said about the Teamstersor employeeunion activities.I do notrely on Cahill's testimony as to the conversation concerning Jenkins. 90DECISIONSOF NATIONAL LABOR RELATIONS BOARDJanuary 2. Cahill proceeded to discuss the terms of anagreementwith him.A day or two later Cahill phoned Logan and told him thathe hoped they were not making a mistake,that the situationdid not look like it had been presented to them, that theemployees were good people,that the terminal was clean,and that the dock operation was good. Logan told him thathe knew what he was sent there to do and there was nothingelse he coulddo.59 Cahill also spoke to Lane Johnson alonsimilar lines.Johnson responded similarly,tellingCahi&that he knew what he was sent there for, to do it, and notto worry about it. Cahill also spoke to Johnson about theterms of the contract with Cotton. Cahill told Johnson therates that they would have to pay Cotton and the servicesthat they would expect from Cotton. Johnson said thatBraswell was not going to like it,that the cost was too high,but that if that was it, he could go ahead and sign thecontract 60On December 30, Cahill executed a cartage agreementwith Cotton with the understanding that Cotton would takeover the pickup, delivery, and cross-dock operations onJanuary 2, 1970.61On December 31, 1969, at the end of the workday, Cahillcaused all the dock employees and local drivers and someof the office employees to be laid off. Cahill asked Mead-ows, the terminal manager, to hand out checks to the dockemployees and drivers and notify them that they were laidoff at the end of the workday.Theywere given no advancenotice of the layoff.Those dischargedwereJohn Jones, Robert Hunter, Em-metMcDaniels,PercyFambrough,WilliamMorton,ThomasDaniels,and John Gilbert; all of whom eitherworked on the dock or drove city delivery trucks. They weretold they were being laid off because Respondent had de-cided to turn things over to a cartage company 6259 Cahill so testified.Logan testified to a similar conversationwith Cahillalthough he placed it several days later, testifiedthat Cahillsaid he washaving trouble finding a cartage company that could handlethe operation,and portrayedCahill aswanting Logan to decide whether to hire a cartagecompany.According to Logan,he told Cahill he had his instructions fromBraswell and he suggestedthat Cahillcarry themout. Cahill conceded thathis instructions were to report to Braswell or Johnson,but he testified thathe called Logan because they were personal friends and he often discussedthings with Logan before doing them in the hope of gettingadvice so as toplease Braswell.60 Johnson testified that he spoke to Cahill about the terms of the cartagecontract before it was executed,but was uncertain as to any details of theirconversation or the execution of the contract.61 Logan testified that he believed the agreement was entered into onJanuary 2,1970, and that Cotton began operationson January 5 Johnsontestified that he believed Cahill sent him the agreement to sign,but had noclear recollection.It is undisputed that all the dock employeesand localdrivers were laid off on December 31, and Cahill identifieda copy of anagreement in letter form signedby him,dated December30, 1971, andindicating that operations pursuant to its terms were to commence on Janu-ary 2, 1970.Although Logan testified that he did not recognize the agree-ment, he conceded that the rates set forth in it might have beenthe rateswhich were paid toCotton forcartage services.Moreover, a copy ofa letterto Cotton bearing Johnson's signaturedated February 20, 1970,makes ref-erence to an agreement dated December 30, 1969.Although Johnson claimedno recollection of the letter, he conceded that the signature was his, and afurther letter dated March 11, 1970, sent toCottonby Braswell and placedin evidence by Respondent,refers to a letter written byJohnson to Cottonon February 20. Respondent offered no other document as evidence of itsagreement with Cotton and no other letter datedFebruary 20, 1970, fromJohnson toCotton.I have credited Cahill that he executed the written agree-ment with Cotton and his testimony as to the circumstances of its execution.62 Kitchens,Fambrough,Morton,and Gilbert all testified that this was thereason given them for the layoff Jones testified that he asked Meadows ifhe was being laid off because of the union activities and that Meadows saidyes. He also testified that Meadows said they were closing downthe Compa-Cahill asked Raydean West, an auditor who had beensent to the terminal, to notify Meadows of his discharge andgive him his check. Cahill also instructed West to call officeemployee Nancy Watson, who had left work early becauseof illness, at her home and to tell her not to return to work.Cahill did not lay offBoone,but laid off Edward Stumbler,who was also employedas a salesmanat the terminal. Al-though he initially had Meadows notify Kitchens that hewas laid off, Boone favored retaining Kitchens as terminalmanager, and Cahill decided to retain him and install himas temporary terminal manager.Although Cahill testified that the only other employeewhom they decided to retain temporarilyto assistKitchenswas Thelma Wittig, the cashier, it appears that Ed Clementsand Charles Puckett who worked in the office were also notdischarged at that time.63 Wittig was retained for a while butcalled in on January 10 and told Cahill she decided to resignbecause she knew that she would be fired within a few daysand that they were only keeping her temporarily. 64 Cahillquickly checked with Johnson, and then accepted her res-ignation.The cartage company started operating at the terminal onJanuary 2, and Cahill remained in Atlanta for approximate-ly 3 weeks with one interruption. He hired several officeemployees, including a new cashier to replace Wittig. A newsalesman was also hired. After January 2 Cahill askedKitchens to move Respondent's equipment from the termi-nal because he was afraid it would be sabotaged. Kitchensand the cartage company employees moved Respondent'strucks to Kitchens' mother's house in Mableton, Georgia 65During this period it will be recalled from the statement offacts relating to Chicago, Mandera telephoned Cahill to askabout hiring a salesman at Chicago, and Cahill mentionedtoMandera that they had a union problem in Atlanta thatthey were trying to straighten out.5.The resumption of direct operation ofthe Atlanta terminalOn February 20, 1970, Lane Johnson wrote Hubert Cot-ton a letter in reference to the agreement of December 30,1969. Johnson stated that Braswell had just been in Atlantaand that upon his return they discussed the situation andmade a study, as a result of which they concluded thatRespondent was losing money under the agreement andthat Cotton was not making money either. Johnson statedthat Respondent had concluded that the only reasonablething to do was to mutually agree upon cancellation of thecartage agreement, and expressed the hope that Cottonwould work with the Atlanta office to effectuate the cancel-ny and when asked if there had been union activities at the terminal answeredno I do not credit Jones in this respect Daniels who was not at work onDecember 31, was told of his layoff on January 5, the next time he reportedfor work.Gilbert,who left early on December 31, was told of the layoff whenhe reportedfor work on January 263 Their names along with that of Paul Dossett were struck from thecomplaint on motion of the General Counsel A statement for counsel for theGeneral Counselindicates as a basis for sinking the names that Puckett andClements quit or were terminated at some later date and that Dossett wasa supervisor who was discharged on January 2, 1970 With respect to Puckett,the record further shows a payroll change notice signed by Cahill and datedJanuary 15,1970, reclassifying Puckett from hourly paid rate clerk to salariedoffice manager, apparently before he left the terminal64 Cahilldid not give the date of this incident and the record does nototherwise show the date of Wittig's termination,but the complaint allegesand the parties appear to be in agreement that she was terminated on January10, 197065Sometime after the initial move of the trucks,all but one truck weremoved by cartage company employees to Clem, Georgia.Kitchens took theremainingtruck to theterminal when he resignedon February 12 BRASWELL MOTOR FREIGHT LINES, INC.lation in an orderly manner.66 On March 11, Respondentsent a further letter to Cotton which stated:This has reference to letter written by Mr. M. LaneJohnson on February 20, 1970, concerning the servicesbeing performed by you. After more study of our At-lanta terminal cost, we find we must have some relief.It is suggested an adjustment be made in the chargeswe are now paying. adjustmentwill have to reduce the pickupand delivery, loading and unloading costs by approxi-mately one-third (331/3%) from what we are now pay-ing.If the above adjustment cannot be made in yourcharges, my only alternative will be to cancel the con-tract and call back all former pickup and delivery anddock workers.When I was in Atlanta, you mentioned it was agreeablewith you to cancel the contract at any time, and if Ididn't have enough employees and trucks, you would'like to perform pickup and delivery service on a callbasis.If it is agreeable, I suggest Friday, March 20, 1970, asa mutually agreed cancellation date.Also, you mentioned some of your employees mightwant to continue working for Braswell in the event I amnot able to locate all my former pickup and deliveryand dock workers.Iwill be in Atlanta within the next 30 days and wouldlike to talk to you along the lines you mentioned aboutleasing line-haul equipment to Braswell Motor FreightLines, Inc., to operate between Alabama and Georgia.My thinking is you have a good idea and both of us canmake money out of such an operation.According to Logan, who was then vice president of Re-spondent having succeeded Johnson, on the same day thatletter was sent to Cotton, at Braswell's instructions after theend of the workday, Logan personally typed letters to theformer terminal employees at their last known addressesnotifying them that Respondent was about to resume oper-ating itsown equipment and offering them reemploymenton March 23, 1970, at the Atlanta terminal. According toLogan, at the same time he typed a memo from Braswell toAtlanta Terminal Manager Welch 67 informing Welch ofthe notice to Cotton that Respondent would resume operat-ing its own equipment on March 20, 1970, and stating:Because of this it will be necessary that we recall allemployees that were laid off at the time we startedusing the cartage company. We have written each ofthese employees letters of call back and mailed themfrom this office. Copies of these letters are attached foryour information. It would be a good idea for you tocall each of these employees and try to encourage themto return to work.There followed a list of thenames, addresses, and telephonenumbers where available, for Clements, Fambrough, Hunt-er,Morton, Daniels, Gilbert, McDaniels, and Watson.Logan testified that he typed the letters personally be-cause the office employees had all left for the day when66 Johnson,who was shown a Xeroxcopy of the letters identified thesignature as his own,but testified that hehad no recollectionof it.However,a laterMarch 11letterfromRespondentto Cotton introduced by Respon-dent refersto a February20 letter fromJohnson to Cotton,and no otherletterdated February20 from Johnsonto Cotton was produced. AlthoughRespondent's version of the decision to cancel the agreementstarts with theMarch 11 letter,itswitnesses were vague as to when the decision was made,and the March 11 letter itself makes it clear that it was notthe firstindicationto Cotton of Respondent's intention to terminate the cartage agreement.67Welch, aformer terminal manager, was reinstated as managershortlyafterFebruary12 when Kitchens resigned.91Braswell talked to him about them and Braswell wanted tomake certain that the former employees came back by thetime the cartage contract terminated. He testified furtherthat after typing the letters, having them signed byBraswell,and placing them in envelopes, he took them toRespondent s mailroom where he left them at about 7:30 or8 p.m. to be stamped and mailed by the girl who operatedthe postage meter when she came in the next morning. Hetestified also that he left the memo for Welch in the mail-room to be sent by company mail carried in Respondent'strucks to the Atlanta terminal.Although Welch testified that he received oral instruc-tions from Braswell by telephone to attempt to recall asmany of the former Atlanta terminal employees as possible,he did not recall receiving the memo prepared by Logan.Although Welch also testified that he made attempts torecall former employees, his lengthy cross-examination onthis subject shows that during the several weeks period start-ing March 11 when he was actively seeking employees fromtheGeorgia employmentservice,he made no affirmativeeffort to contact any of the former employees, gave lameand unconvincing excuses for his failure to do so, and in factonly spoke about reemployment to those former employeeswho raised the subject with him.68 Those employees on thelistpurportedly sent to Welch who testified,69 all testifiedthat they received no request to return to work, either writ-ten or otherwise, at the time Respondent terminated thecartage contract. It is clear from their testimony, as well asWelch's, that if any real effort had been made by Welch atleast some of them would have been reached by him.It is true that Braswell's letter to Cotton dated March 11,1970, which was sent, makes reference to recalling formeremployees. Yet the circumstances leave the conclusion ines-capable that not only were the letters and the memo pur-portedly prepared by Logan for Braswell never sent, butwere never seriously intended for delivery to the employeesand Welch and were at most intended for the file and laterself-serving use in the event the December 31 layoff wasquestioned. For if, on the one hand, the sending of theletterswas so urgent that Logan, then Respondent's vicepresident, pulled all the necessary information from the filesand typed the letters personally,it isnot likely that, on theother hand, he failed to see that they were mailed that nightbut instead left them for a girl to stamp and mail the nextday, losing any time advantage his personal clerical effortshad gained. It is remarkable that not only did all the lettersdestined for the U.S. mail apparently disappear short oftheir destination, but also the memo destined for internalcompany mail also disappeared before reaching Welch. Al-though Welch sought to explain his own minimal efforts invarious ways, including that he understood the letters hadbeensent, it is incredible that if he or Braswell really soughtto reemploy the former employees he would have donenothing more to attempt to make certain that the employeeswere contacted in view of the substantial possibility thatcompany records of addresses or telephone numbers were68 According to Welch he reemployed one former employee, Hunter, whenHunter cameby seeking work,sometime after operations had resumed. Healso claimedthat he offeredJohn Jones a job, when Jones who then workedat a nearbyterminal cameby andcommentedthat he saw theequipmentbackat the terminal.According to Welch,Jones refusedreemploymentbecause he was thenmaking moremoney. Jones testified to the contrary, thathe asked Welch if he could get his job back, and Welch toldhim he couldnot rehire any former employee without checking personally withBraswell.He testifiedthathe wasnever offered reemployment. Althoughclaiming hemade unsuccessfulefforts to contactDaniels,Welch concededthat he madeno attemptto contact Gilbert, Watson, McDaniels, Fambrough, or Morton.69Fambrough, Daniels, Morton, and Gilbert Clements,Hunter, andMcDamels did not testify 92DECISIONSOF NATIONALLABOR RELATIONS BOARDnot up to date, and the fact that it took Welch several weeksto hire a full complement through other sources. Finally,although the cancellation of the cartage contract gave riseonly to a need for drivers and dock employees, there is noexplanation for the inclusion of Nancy Watson among theseto whom letters were purportedly sent and on the list in thememo purportedly sent to Welch.For these reasons, along with other reasons set forth be-low with respect to the credibilityof Braswelland Logan intheir testimony relating to the Atlanta terminal, I discreditLogan, Welch, and Braswell as to the purported effort torecall the terminal employees 706.Concluding findings as to the Atlanta terminalThe complaint, as amended, alleges that Respondent laidoff and thereafter refused to recall Jones, Hunter, McDan-iels,Daniels,Fambrough, Morton, Gilbert, Stumbler, Wat-son, and Wittig to discourage union membership of theAtlanta terminal employees. Respondent contends that thelayoffs were caused solely by an economic decision to usea cartage company at the terminal and that, when it re-sumed operations in March, it sought to and was willing torehire the laid-off employees. Respondent also contendsthat Gilbert was a sitsupervisor and that Wittig resigned be-cause of improper advances made to her by Cahill.The principal issue as to the cause of the layoffs andRespondent's efforts to recall the laid-off employees de-pends directly on the resolution of the credibility issuesraisedby thetestimony.As I have indicated above, I havesubstantially credited the testimony of Cahill, Kitchens, andthe laid-off employees and have discredited the testimonyof Braswell, Johnson, and Logan as to the events surround-ing the layoff and recall. In addition to the reasons alreadyset forth with respect to some of the specific conflicts, I findfurther reason for these credibility determinations in thetestimonyof Braswell, Johnson, and Logan in support ofRespondent's economic defense.According to Respondent's witnesses, the decision in De-cember to change from direct operation of the Atlanta ter-minal to the use of a cartage company was made inconjunction with consideration of changes at a number oflocations in Respondent's own system to cut costs of opera-tion and increase efficiency.Accordingto Braswell, the problem in Atlanta was thatcosts were too high, there was not much freight going in orout of Atlanta, and there was overage, shortage, and dam-aged, commonly referred to as O.S.&D., freight piled up allover the dock. Braswell cited a cost figure of 81 cents perhundredweight which he described as based only on wagesand salaries paid to terminal employees and not other termi-nal expenses. According to Braswell that figure should havebeen 25 cents. Braswell testified that he believed it had runas high as 90 cents at the Atlanta terminal. Braswell wasunable to say when the final decision to use a cartage com-pany was made, but believed it was around mid-December.He could not say what reports or analyses, if any, Johnsonprepared to show him in this connection, but testified thatJohnson did show him hundredweight costs. He could notremember any meetings after mid-December with respect tothe Atlanta terminal, and testified that he did not sendanyone to Atlanta to investigate after Boone's visit but tookBoone's word as to the condition of the terminal. Accordingto Braswell, Johnson gave Cahill the instructions as to whathe should do in Atlanta, but he also testified that Cahill was70 Braswell testified merely that they toed to get all the men who hadworked at the terminal to come backto try to persuade the cartage company to take on the laid-off Braswellemployees because he had some good employ-ees and wanted to keep them if possible.Johnson testified that the problem at Atlanta was thatRespondent was losing money." Johnson testified that thecompanywide loss for 1969 amounted to 7 or 8 hundredthousand dollars.71 He testified also that Respondent didnot have enough employees to get adequate coverage inAtlanta. He testified that the decision to change to a cartagecompany was made in December for thesereasons.Hetestified that he showedBraswell nospecial reports, but theyused regular monthly reports and a green book which John-son kept in which he made notations as to eachterminal'sperformance. He recalled that cost per hundredweight wasin excessof 40 cents. Johnson could not remember anydetail as to his discussions with Braswell concerning thedecision. However, he testified that when he gave Cahill hisinstructions before sending him to Atlanta, he told himsimply to lay all the terminal employees off.Logan testified that the decision with respect to Atlantawas made because costs were out of line and traffic was notbuilding up the way it should. He testified that in his opin-ion the problemwas mismanagement.Logan testified thatthe decision to utilizea cartagecompany was made onDecember 23, afterBoone'svisit to Dallas, but had beendiscussed even beforeBoone's visit.He could not rememberhow many meetings were held among company officials orwho participated. According to Logan, November costs atthe terminal were $1.11 per hundredweight. These costsincluded allterminal expensesand not merely wages andsalaries.All witnesses agreed that the decision was made withoutany investigation of cartage companies in Atlanta or theircharges and that Cahill was sent to Atlanta to make thechange and not merely to investigate the situation.Braswell and Logan also testified that they later decidedto go back to direct operation when the costs of operationwith the cartage company turned out to be greater thanbefore the change. Johnson testified that he believed thedecision was made after he left Respondent in February.73There is substantial reason not to accept these explana-tions for the Atlanta changes. There are some differenceseven in the various versions of what the problem at Atlantaallegedlywas.Braswell's versionof excessive O.S.&D.freight was not mentioned by Logan or Johnson or support-ed by any other evidence. Johnson's explanation that theterminal was losing money may be related to but also differsfrom the explanations of Logan and Braswell that costswere too high, particularly in the light of discrepancies intheir testimony as to whether Respondent determined profitand loss on an individual terminal basis. Even if these dif-ferencesare ignored and one were to focus on the conten-tions that cost were too high and that the terminal was notgeneratingenough freight, problems still remain with thetestimony.First as to costs, there is substantial vagueness in thetestimony as to what was discussed and when it was dis-cussed among management officials. Logan testified as tocosts per hundredweight based on total terminal expenses.Braswell testified as to costs per hundredweight based only71Contrary to Logan, Johnsontestified thatRespondent had recordsshowing profit and loss on a terminal basis.72 Althoughan audit completed according to Braswell after Johnson leftRespondent showed such a loss, as of the end of December, Respondent'sfigures showed a slight profitfor the yearwith a loss incurred for the monthof December It appears that Johnsoncouldnot have known of this figureat the time the decision was made.73 Correspondence,however, indicatesthatan initial decision at least wasmade beforeJohnson left. BRASWELL MOTOR FREIGHT LINES, INC.on wages and salaries at the terminal, and Johnson ap-peared to refer to the same figure. Johnson also testified thatmonthly reports were available and examined in making thedecision. As by all accounts Cahill was given his instruc-tions before the end of December, the monthly report forNovember must have been the last considered, althoughlater weekly reports of costs based only on wages and sala-nes may also have been available.Superficially, the cost per hundredweight based on all ter-minal ex ensesfor November would offer some support forRespondent'switnesses.A document admittedly preparedfor purposes of this proceeding shows costs per hundred-weight at the terminal for the 12-month period starting July1969, in comparison to the average cost over the entiresystem. It shows that in November, cost per hundredweightat the terminal was $1.11 while the system average was 89cents. But the former figure turns out to be based on anerror in posting by Respondent's accounting department,and while the evidence shows that it was not corrected onRespondent's books until December 31, I find it impossibleto believe that this figure on any monthly report could havebeen accepted without question as the basis for a significantbusinessdecision. For the error all appears in one expenseitem, listed as "other terminal expense." In the months ofJuly through October other terminal expense varied be-tween $204.19 and $384.01. Yet in the month of November,the amount shown for other terminal expense was $7,258.50.The error of approximately $7,000 was entirely attributableto the fact that a purchase of equipment for the terminalwhich should have been charged to a capital account wasincluded as an operating expense for the month of Novem-ber. This single item represented almost one-third of theentire terminal expense for November and caused total ter-minal expensesto appear to be substantially in excess of anyprevious month.If one assumesthat the decision was madeonly on a superficial examination of total expense figures,perhaps this error could have gone undetected, but I find itdifficult to believe that any major business decision couldhave been based on so limited an inquiry. For withoutknowing why costs were suddenly substantially increasedone could hardly reach any conclusion as to the appropriateremedial action. Any analysis of the November costs wouldhave quickly shown the `other terminal expense" to be sofar out ofline asto cause anyone relying on the figures tocheck its accuracy before basing a major decision on it.74After allowance for the error it would have readily apppearedthat expenses for November were not out-of-line with previ-ous months and that the cost per hundredweight at theterminal for November was in fact less than for October.Logan estimated that systemwide costs per hundredweightfor November would be only I or 2 centsless as aresult ofcorrection for the error, and the corrected November figurefor Atlanta was in fact less than the system average cost perhundredweight for November. Indeed, in the period fromJuly 1969 through November 1969, the Atlanta figure ex-ceeded the systemwide average only once. Bearing in mindthat Atlanta is an end-of-line terminal and that Logan testi-fied that costs generally ran somewhat higher at end-of-lineterminals, total costs at Atlanta in November do not appearto have been out of line and itseemshighly unlikely thatanyone basing a major business decision on them wouldhave believed that they were.Looking at the cost per hundredweight based on wages74While, as I have indicated, the evidence is vague and contradictory asto just what cost reports were considered, Logan testified that there werecomputer-run monthlyterminal costreports for each month from whichthese figures were available if costs were in fact considered at all93and salaries alone, the figure to which Braswell and Johnsonreferred,the only figures in evidence are for a 6-week periodshowing the following:Week EndingCost Per CWT11/75811/145111/214011/283112/53612/2034These fragmentary figures do show that cost per hundred-weight on this basis was above 25 cents, which Logan andBraswell described as the guide post figure for the system,but they also show an improving trend over the periodduring which the decision was allegedly being made. Theyshow nothing like the 81-cent figure which Braswell assertedthis cost had reached, except for one isolated day in theweek ending November 7, 1969.Even assuming,however, that there was some cause forconcern in these figures,it is still impossible to believe thatthis concern led to Respondent's decision to use a cartagecompany. For conversion to a cartage operation did notautomatically mean costs would be cut.Respondent hadpreviously given up use of a cartage company at Atlanta,and indeed at most of the terminals in the eastern division,because costs of operation were too high.Certainly beforeone makes a change to save money, one needs to have atleast an estimate of what the cost after the change will be.Yet supposedly after considering this change at least for aperiod of weeks, Respondent made its decision and instruct-ed Cahill to find a cartage company and make the changewithin several days without any investigation of what acartage company would charge and without any attempt toestimate what costs would be with a cartage company atAtlanta.Certainly it was not impossible for Respondent tohave made an investigation.Although a second element mentioned by Respondent'switnesses as a reason for the change was lack of freight, theevidence is scant indeed as to how the change was to in-crease tonnage.Although some mention was made of theability of a cartage company to provide greater coverage, asRespondent elsewhere argues, volume alone is not signifi-cant,but it is volume in relation to revenue and cost whichdetermines whether the business is profitable.Other thanthis one factor,there is no evidence to indicate what ifanything the chan,eover was to accomplish in terms ofincreasing volume.In fact,if, as Logan put it, the basic problem was misman-agement and as Braswell testified,he had good employeesat the terminal whom he wanted the cartage company tohire and he later wanted to rehire;the obvious solution wasto improve management and not to change the operationentirely.Moreover, despite Braswell's testimony, no instruc-tion was given to Cahill to attempt to place the employeestestimony that Cahill was simply told to get rid of all theterminal employees.Although it appears that Cahill was in error in testifyingthat all but Boone,Kitchens,and Wittig were discharged onDecember 31, it is clear that Nancy Watson was laid off on75 In this connection, the General Counsel in its brief made an analysis ofcost and revenue figures at the Atlanta terminal showing that outboundfreight and revenues in relation to costs showed improvement in the monthsof October and November While this analysis is far from conclusive inestablishing that the terminal was showing increasing profitability,itmakesmore glaring the absence of any detail to support Respondent's assertion thattonnage was not increasing as it should or to show how the change to acartage company was expected to improve the situation. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 31 with the others, and in fact within a shortspace of time there was total turnover in the office. Therecord does not permit the conclusion that other office em-ployees whose names were struck from the complaint werelaid off along with the others, but it does make Cahill'stestimony more understandable that all the office employ-ees were laid off. Certainly the layoff of Watson raises fur-therquestionas to the accuracy of Respondent'sexplanation of the Atlanta changes, for her job was nottaken over by the cartage company, and no explanationappears for her layoff.Reinforcing the conclusion that these explanations arenot credible is the evidence as to the disposition of thetrucks formerly used at the terminal after December 31.Kitchen's testimony was uncontradicted that the truckswere first taken to his mother's house in Mabletown, Geor-gia, and parked there. Later the trucks were taken to Clem,Georgia, except for one which Kitchens brought back to theterminal when he resigned. If in fact the changeover to acartage operation were intended as permanent, one wouldexpect that the trucks would have been moved to otherlocations in Respondent's system where they could havebeen used. Standing alone the disposition of the trucksmight prove little, but in conjunction with the other weak-nesses inRespondent's explanation for the layoff, it addsfurther support for the conclusion that the change to acartage operation was intended to last only until the"smoke" had cleared.Of courseessentialto any finding of a violation is evi-dence that Respondent had knowledge of the union activi-ties at the Atlanta terminal.Braswell,Logan, and Johnsonall denied any knowledge of Teamsters activity at the termi-nal, although Braswell and Johnson conceded some knowl-edge of District 50 activity which preceded it. Thatconcession itself wassuprisingly guarded in the circum-stances.When asked if he knew what the unions were doingand whether there was any activity going on, Braswell testi-fied: "The only thing I knew anything about a union wasa coalminer's union and I just heard about it and they didwrite a letter into Dallas. just all I heard about any laborunion over there." Johnson testified that he only knew thata letter came in from the United Mine Workers or someunion over in the south saying that they representedRespondent's employees and wanteda meeting.He testifiedthat he did not know whether there was a meeting with themine workers. Quite clearly, Braswell and Johnson knewmore than that District 50 sent a letter in for it is impossibleto believe that Respondent's attorneys traveled to Georgiato check District 50 cards without the knowledge ofRespondent's two top officers. The effort to portray lack ofconcern about union activity of which Respondent had ad-mitted knowledge bespeaks a lack of candor in addressingthe entire matter of Respondent's knowledge of union activ-ities.76There is, of course, direct evidence in Cahill's testi-mony that Braswell had knowledge of the Teamstersactivity at Atlanta. Although I am mindful of the fact thatBoone did not testify, that Braswell, Johnson, Logan, andPendley all testified contrary to Cahill, and that the evi-dence as to Respondent's alleged discrimination aggainstJenkins at Jackson is too flawed to be relied upon, f have76 Braswell's portrayalof unconcern also extendedto histestimonyrelatingto the union activities at Chicago and otherwise. He testified, "In Chicago,Idon'tknow too much about it, but I doknow that the office employeesjoined a union up there.That's allI can say about that." Braswell'stestimonyas to discussions with other management officials about the Teamsters inwhich he soughtto convey that his onlyconversations relatedto thewesterndivision,wherethe Teamstershad an agreementand the centraldivision,where the Teamsters had bargaining rights, was also clearly less than candidlittle difficulty in concluding that Cahill is to be credited asto Braswell's knowledge of the union activities in Atlantaand that the denials of Braswell and Johnson that they knewof the Teamsters activity in Atlanta must be rejected.Further,on the facts as found,it is evident that the layoffof the Atlanta employees was for the purpose of frustratingemployee organizing activity at theAtlantaterminal. Thisconclusion follows directly from the statements of Braswellto Cahill in 1968 when the eastern division started up, thestatement of Braswell to Cahill in February 1969, relatinggto the union activity in Chicago,the statements of BrasweIland Johnson to Cahill when Cahill was sent to Atlanta inDecember 1969, the pretextual nature of the reasons ad-vanced for the layoff,the similar unlawful response to theTeamsters certification in Chicago only a few weeks later,and the evidence from past Board decisions and other wit-nesses in this proceeding referred to above and below estab-lishing Respondent's hostility to any further organization ofits employees by the Teamsters.Thus, I conclude that the December 31 layoff of theAtlanta terminal employees and the decision to use a car-tage company was for the purpose of ridding the terminalof union activities and intended to last only until the smokehad cleared and not for economic reasons as contended byRespondent. I also conclude that Respondent,despite itsefforts to create the appearance of seeking to recall its for-mer employees,did not do so, but substantially sought tohire new employees in furtherance of its basic purpose whenit resumed direct operation of the terminal in March.There remains the question whether Gilbert should beexcluded as a supervisor from the group of employees foundto have been discriminatorily laid off.Gilbert was hired inFebruary 1969, by then Terminal Manager Welch.Accord-ing to Welch,Gilbert was told at that time that he was tobe trained as dock foreman.Welch left in April, and did nottestify that Gilbert was in fact made dock foreman.Accord-ing to Gilbert he was told he was a leadman.Whatever histitle,Gilbert worked on the dock,handled freight as didother employees,directed other employees in movingfreight,and did paperwork in connection with the mainte-nance of Respondent's vehicles.Gilbert told other employ-ees which trucks to work on and what to load and unload.The terminal manager told Gilbert what he wanted done,and Gilbert then gave instructions to the other employeesand worked with them.If employees asked him for time offor permission to leave,according to Gilbert,he sent themto the terminal manager.There is no indication that heplayed any role in the hiring,promotion,or discipline ofemployees. Gilbert started at$2 an hour and received raisesinMarch, July, and October.His final pay rate was $3.65an hour and his October raise was a $1.15 an hour and largerthan any other raise given employees at that time.However,at least one driver was paid $3.50 an hour.According to oneemployee,William Morton, who regarded Gilbert as a dockforeman,in December 1969, Kitchens also began to directemployees in the same fashion as Gilbert. Morton also testi-fied that if he wanted to do something or go somewhere hewent to Kitchens or Gilbert and received permission fromthem.Even assuming that Gilbert may have at times givenemployees permission"to do something or go somewhere,"I find that the evidence establishes only that Gilbert rou-tinely directed other employees in the loading and unload-ing of trucks and did not have supervisory authority withinthe meaning of the Act.Thelma Wittig,the terminal cashier,was not laid off onDecember 31, but resigned 10 days later,telling Cahill bytelephone that she decided to resign because she knew shewould be fired and was being retained only temporarily. BRASWELL MOTOR FREIGHT LINES, INC.Although I credit Cahill as to what Wittig told him bytelephone and that he checked with Johnson before accept-ing her resignation, the circumstances surrounding her res-ignation are left in some doubt by Wittig's statement in herapplication for unemployment compensation. In it she stat-ed that she was not fired with the others because her job wasconsidered vital, but that after receiving several telephonecalls about her position she felt her job was only assureduntil a suitable replacement was found. She also stated thatshe was informed that her job under the new managementwas assured only as long as certain people were in the termi-nal. Then she added, "My employer also asked if I wouldgo to a motel with him. I felt my compliance or rejection wasthe determiner in whether or not f held my job. I quit."Braswell and Welch testified that shortly after Welch re-turned as terminal manager, they received a copy of Wittig'sunemployment compensation claim and determined to theirsatisfaction that it was Cahill to whom Wittig referred as her"em loyer."77Neither Wittig nor West, a company auditor who alleged-ly identified Cahill to Welch and Braswell as the "employ-er," testified. Although Welch spoke directly to Wittig afterreceiving the form, he did not testify that he talked to herat all about the reason why she quit. On the record beforeme there is not competent evidence to cause me to rejectCahill's denial that he asked Wittig to go to a motel withhim. At thesame time, however, whatever Wittig told Cahillby telephone, it appears that she added a further reason inher unemployment compensation claim, and as indicated inthe quoted portion above, portrayed it as the final andpossibly critical factor leading her to quit her job. As Cahilltestified, before she quit, he and West had discussed thepossibility of keeping Wittig, and it appears that no deter-minationhad been made to discharge her before she calledto tell Cahill she was resigning. In these circumstances, anddespite Cahill's testimony that Johnson told Cahill to fireWittig after she offered her resignation, absent any testimo-ny from Wittig herself, I find the evidence insufficient toestablish thatWittig's termination of her employmentamounted to a constructive discharge caused by the unionactivities at the terminal.In sum, I conclude that on December 31, 1969, Respon-dent laid off John Jones, Robert Hunter, Emmet McDan-iels,Thomas Daniels, Percy Fambrough, William Morton,John Gilbert, Edward Stumbler, and Nancy Watson, andthereafter failed to recall these emplo ees on or aboutMarch 20, 1970, in violation of Section 8(a)(3) and (1) of theAct. I conclude further that the General Counsel failed toestablish that Thelma Wittig was discharged on January 10,1970, in violation of Section 8(a)(3) and (1).D. The Jackson Terminal1.The changes in management in November 1969In November 1969, Barney Pope, eastern division manag-er, notified Respondent of his intent to resign. Respondentarranged for James Pendley, then Birmingham terminalmanager, to replace Pope and had Pendley notify Pope ofhis replacement. Pendley also notified Leon Ellis, then Jack-son terminal manager, that his resignation was desired, andEllis resigned. Cahill was sent to Jackson to find a replace-ment for Ellis as terminal manager.7877Although both testified that they received the form before Cahill re-signed, from the dates on the claim form and from Braswell's testimonyotherwise as to the sending of a teletype relating to this incident, it is clearthat the form was not received until after Cahill resigned.95During his visit to Jackson, Cahill made Tom Matneyterminal manager.Matney was a brother-in-law of GeneBrown and Audrey Brown, both of whom worked in theJackson terminal office. Matney had been hired by Popepreviouslyas a salesmanat the Jackson terminal. WhileCahillwas in Jackson, Hubert Alford, office employee,complained to Cahill about the Brown relatives employedat the terminal, stated that he believed it was against compa-ny policy, and threatened to report it if Cahill did not. Cahillsaid it would be reported, but the evidence does not indicatethat Cahill reported Alford's complaint to anyoneelse.79Pendley also testified that while he was in Jackson, justbefore Cahill's arrival, he asked Grafton Grubbs,a sales-man, if he would be interested in becomingterminal manag-er.Grubbs said he would rather stay onas salesman becausethere was a bigger problem in Jackson than Pendley wasaware of stemming from the fact that most of the peoplewere related to one another and might walk out when theylearned of the resignation of Pope and Ellis 80 While theevidence does not establish what if anything Pendley report-ed toBraswell, it appears that Braswell had some knowledgeof the concern over a possible walkout, for Pope in hisresignation teletype made direct reference to the possibilityof a walkout,assertingthat no employee was leaving andthat he had urged everyone to stay.Around thesame time, in late November, William Birkettwas made line driver superintendent for drivers workingeastof Dallas. Birkett worked out of Shreveport. Also work-ing asline driver superintendent was William Wooten. Bothworked under the supervision of Fred Jansen, general driversuperintendent.At that time, there were problems with the drivers work-ing out of Jackson relating to the dispatch system. Respon-dent then utilized both company drivers and lease driversin the eastern division driving out of Jackson. The dispatchsystem in effect called for the lease drivers to get preferencein dispatching for the longer runs, but there were complaintsover the way the system was operated. Birkett was sent toJackson in late November andDecember to work on thisand other problems with the Jackson drivers.2.The December 1969 meeting of theline driver supervisors in DallasOn Saturday afternoon, December 27, 1969, Birkett re-ceived a call in Shreveport from Jansen telling him to be inDallas at 9 a.m. the next day. Birkett asked what was thetrouble, and Jansen said he would find out the next morn-ing.81 Birkett drove to Dallas that night and met with Jan-sen, Braswell, and Wooten in Jansen's office on the nextmorning.78 Cahill's testimony in this regard, although in large part collateral to theissues herein,does not appear to be accurate. According to Cahill, he wassent to Jackson to fire both Ellis and Pope Yet the evidence otherwise,including the testimony of Birkett, indicates that Ellis resigned before Cahillarrived in Jackson and that Cahill's role in Pope's resignationwas at mostperfunctory79 Alford testified concerning his complaint to Cahill Cahillwas not ques-tioned about it50 Pendley so testified Grubbs was not questioned aboutthis conversation.81Birkett's testimony as to the circumstances of his summons to Dallas wasuncontradicted except as to the date of the meeting Birkett testified initiallyin response to the suggestionin a questionthatthemeeting was betweenThanksgiving and Christmas. Later, he testified that he had no idea ofits datebut believed it was in mid-December and that he was concerned aboutgetting back home for Christmas after going to Jacksonafter this meeting.Other witnesses testified that the meeting was held on December 28, and theitinerariesof Birkett and Wooten corroborate this testimonyIn general,Birkett's recollection as to dates and periods of time was poor and I do notrely on it. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Birkett,Braswell was also present at thismeeting and a principal item of discussion was union activi-V and Jenkins' role therein. He testified that Jansen in-ructed him and Wooten to go to Jackson, fire Jenkins, andfind moreleasedrivers so that the company drivers wouldresign for lack of work.Jansen,Braswell, and Wooten alldenied that there was any mention of the Union or Jenkins'unionactivityat this meeting orthatBraswellparticipatedin it for more than a few minutes.They describedthe meet-ing as a routine periodic meeting at which problems relatingto dispatching and maintenance of false logs by drivers atJackson,the need for more lease drivers for reasons ofeconomy,and other changes in the system were discussed.Although Cahill and Kitchens testified to other expres-sions of concern over Jenkins' unionactivityby Braswell inDecember and January and the December 28 meeting wascalled on short notice,as will be seen below Birkett's testi-mony as to his instructions as to Jenkins from that time untilJenkins was discharged raises troublesome unansweredquestions,and there is substantial basis to doubt much ofhis testimony otherwise. While the General Counsel in hisbrief has impressively arrayed the evidence to support thecredibility of Birkett, and it may well be that the unan-swered questions find plausible answers outside the record,on the evidence before me I find too much basisfor doubtto rely on Birkett as to this or most of the other incidentshe described. 82Following this meeting,Birkett and Wooten drove toJackson in separate cars,and spent several days at the Jack-son terminal,amongother things trying to find additionallease drivers.833. The discharge of SingletaryOn January6, Braswell andWooten were in Jackson andmet Matneyat a restaurant.After a brief argument, Matneytold Braswell that he was quitting and left.After Matneyquit, Birkett, who was in Dallas temporarilyy, was told tocometo Jackson to run the terminal, and Burkett went toJackson a3Thatevening,Braswell andWooten called Graf-ton Grubbs, asalesmanat the terminal, to their motel andspoke withhim. Braswelltold Grubbs that Matney had quitand inquired as to Grubb's interestin becoming terminalmanager.Grubbs declined and stated that there were toomanyrelativesat the terminal who covered up for one an-other.Braswell askedwho therelatives were.Grubbs toldhim that AudreyBrown,the cashier, GeneBrown, the rates3 In reaching this conclusion, I am mindful of the evidence set forth aboveas to Respondent's earlier conduct at Jackson and the likelihood thatRespondent was sensitive to the resurgence of any Teamsters activity atJackson63According to Birkett and contrary to Wooten, enroute they stopped toeat and discussed how they would get rid of Jenkins, with Wooten suggestingthat they could plant whiskey on his truck, stop him, search the truck, anddischarge him for that. Birkett testified that Jenkins was not dispatched whilehe was in Jackson, and following an effort to arrange for Respondent to runsome empties so that Jenkins could have work, Jansen instructed Wooten tosuspend their efforts to discharge Jenkins. Birkett's testimony as to the timeand duration of this trip to Jacksonseemsclearly in error. His testimony asto further instructions as to Jenkins between then and the time of Jenkins'discharge was vague. There is no explanation for the reversal of the instruc-tions to him, and it is impossible to reconcile his version with testimony ofKitchens that when Braswell visited Atlanta, which Kitchens placed in Janu-ary but the evidence otherwise indicates was in February, Braswell theninstructedWooten to see that Jenkins was discharged.N The testimony of Matney, Wooten, and Braswell differed as to whatprovoked Matney's resignation, but the reason is immaterial to the issues inthis proceeding.ss Birkett's itinerary shows that he arrived there on January 6clerk,Mike Brown, a part-time office employee, DorothyMatney, who formerly worked in the office, Tom Matney,who had just quit, and Clifton Deer, who worked on thedock, were all related to one another. They talked about theproblems that the employment of relatives could cause, andBraswell said it was not good business.Braswell also statedthat Tom Matney had hired Singletary, who had walked thepicket line formerly at the terminal. Braswell asked Grubbsif he knew Singletary. Grubbs said he had seen him walk thepicket line for several years. Braswell indicated that Single-tary was being fired sUpon Birkett's arrival in Jackson, Braswell told him thathe did not want Singletary on the payroll because he walkedthe picket line at the terminal for more than 2 years. Birkett,thereupon, discharged Singletary.87Singletary was the most recently hired of the dockhands.He started work on December 31, 1969, and worked also onJanuary 2 and January 6, 1970. According to Singletary, onthe last day of his employment, Braswell looked into thetrailer where he was working, walked away, returned, andlooked in at him again. The next day, he was discharged.Although Braswell denied that he recognized Singletaryas an ex-striker, I have not credited him, and credit Single-tary as toBraswell'sobservation of him and Birkett in thisrespect, as corroborated by Grubbs, as to the reason forSingletary's discharge. I find that Singletary was dischargedby Birkett upon instruction from Braswell and because hewas recognized by Braswell as a former picket at the termi-nal.4. The discharge of Audrey and Gene BrownAfter speaking to Grubbs, Braswell spoke to Alford, whoworked as a rate clerk at the terminal office. Braswell toldAlford there were too many Browns in the terminal and thathe was going to get rid of them, straighten the place out, andget some respect back. Braswell asked him who was relatedtowhom. Alford mentioned that Audrey Brown, GeneBrown, Dorothy Matney, Tom Matney, Mike Brown, andClifton Deer were all related."sb There is no essential conflict betweenGrubbs'testimony and that ofBraswell and Wooten as to this conversation except as to the reference toSingletaryGrubbs testified that the new terminal manager was discussed butwas not questioned as to whether he was offered the terminal manager's jobHe also testified that Braswell asked him who was related to whom.Braswelland Wooten testified that Braswellasked Grubbsifhe was interested inbecoming terminal manager,and that Grubbs declined becausethere weretoo manyrelatives at the terminalwho covered up forone another. As setforth,above,Grubbshad previously declined the job in November 1969, forthe same reason,and later after the Browns were discharged,Grubbs wasagain offered and accepted the job I findthat Grubbswas offered the joband rejectedit asdescribed by Wootenand Braswell. I also find, as Grubbstestified, contrary toBraswelland Wooten, that Singletarywas discussed asset forth above.sr Birkett so testified,contrary toBraswell,who testifiedthat he did notrecognizeSingletaryas an ex-striker, and that Singletarywas discharged aspart of an overall effort to reduce costs at the terminal by eliminating unnec-essary help on the dock.u While Alfordwas not in all respects a convincing witness, changing andqualifying his testimony in some respects, it ishard to read into his testimonyanything to indicate that Braswell spoke to him about the Browns' unionaffiliations or activities.Alford first testified that Braswell said he knewnothing of the hiring of relatives in the terminalbut later conceded thatBraswell seemed to know about the Brownsbefore hespoke toAlford. It isclear that Braswell knew about the Browns at least after speaking toGrubbs.Alford first testifiedthatBraswell asked merelywho therelatives were at theterminal, and then whenasked whyhe mentioned no pairs of related employ-ees other than those related to the Browns,testified that Braswell asked whothe Brown relatives were.Ido not find this significant,however,as it is clearthat Braswell had focused attention on the Brownsby his initialremarks, andGrubbs had similarlyfailed to name other sets of related employees at the BRASWELL MOTOR FREIGHT LINES, INC.Following this conversation,Braswell called Lane John-son in Dallas and told him he wanted photostatic copies ofthe job applications of the employees in the Jackson termi-nal. These were sent to the terminal within a day or two.89After the applications arrived,Braswell went throughthem with Wooten and Alford and looked to see how theBrown relatives had answered the question on the applica-tion relating to the employment of relatives by Respondent.They discovered that Audrey Brown,the first of the Brownshired,had checked a box indicating that she had no relativesemployed by Respondent.The others,however,had left thequestion unanswered and did not fill in the portion of theapplication asking for name,relation,and position of rela-tives em loyed by Respondent.After learning this, Braswellcalled Cahill to Jackson to arrange to hire replacements forAudrey and Gene Brown,as well as two other office em-ployees,one of whom was discharged for cause,and theother of whom quit,and instructed Birkett to dischargeAudrey and Gene Brown after replacements were linedUP. 90ter Cahill arrived in Jackson,he found replacementsfor the office employees and called a company auditorMenton,to come to Jackson to train them on their jobs.'He instructed Birkett to discharge Audrey and Gene jobs.u on Menton's arrival in Jackson.After Menton arrived, onFebruary 10, Birkett discharged Audrey and Gene Brown,telling them that they were discharged because they wererelatives and it was against company policy to employ rela-tives.Mike Brown,a ne hew of Audrey andGene,whoworked part-time in the office,was not discharged but con-tinued to work for some time after the discharge of Audreyand Gene.Audrey Brown had previously worked in the office ofanother trucking company located in the same building asRespondent's terminal.Some of its employees were repre-sented by the Teamsters,but not the office employees. Shehad attempted unsuccessfully to organize the office employ-ees while there.However,there is no showing that she re-mained a member of the Teamsters while employed byRespondent or engaged in any union activity while there.In early 1969,when Respondent needed an interlineclerk,she recommended her brother,Gene,who was thenout of work,and Pope hired him. He had previously workedfor another trucking company whose dock workers wereorganized, but whose office employees were not.Respondent had a policy known to its employees againstterminal when earlier questioned by Braswell.89 According to Birkett,he heard Braswell tell Johnson that he wanted theapplications so that he could tell who had previously worked for unionizedtrucking lines and who the relatives of the Browns were.For reasons set forthbelow,Ido notrely on thistestimony.90 According to Birkett,when Wooten and Braswell went through theapplications, theymade up a list of office anddock employees, based on theirfindingof a past historyof having worked for unionized employers. Hetestified that on several occasions,Wootencalled him to look at applicationsshowing more than one such previous employer.He testified further thatBraswell told him he wanted these employees phasedout. Cahilltestified thatwhen Braswell called him to Jackson,Braswell told him that he wantedAudreyBrown fired because she had once tried to organizethe office atJackson,that he wanted Gene Brown fired because he wasAudrey'sbrotherand he would have trouble if he did not fire both of them,that he wantedthe O.S.&D. clerk fired because the group had beenvery closein theseactivities, thatBirkett would have a list of employeeson the dock, and thatCahillwas to instruct Birkett to get rid of these peoplequicklyFor thereasons setforth below,I have notcreditedthis testimony91Accordingto Cahill, allfour office employees were on the list ofemploy-ees to be discharged.He also testified that after he arrived in Jackson,Braswell and Birkett,in his presence,discussedwhich employees they knewhad Teamsters cards.97hiring two members of the same family without prior ap-proval by Braswell or Lane Johnson. According to AudreyBrown, when Gene Brown was hired, Pope asked Johnsonto approve the hiring of Gene, and a teletype was receivedat the terminal from Johnson authorizing the hire of Gene.She testified that after she heard from Grubbs of his conver-sation withBraswelland Wooten, on January 6, she askedWooten to open Gene's personnel file and showed him theteletype in it.Wooten denied that this happened.eThissue,with respect to these discharges, is essentiallyone of credibility. If Cahill, Birkett, and Audrey Brown areto be believed, the Browns were selected for discharge,along with others, because of their prior employment byunionized truck lines, and Gene Brown's employment, de-spite his relationship to Audrey, had been previously ap-proved.While resolution is far from clear-cut and aspectsof Braswell's testimony in this respect are subject to doubt,I find sufficient reason to question the testimony of Cahill,Birkett, and Audrey Brown to cause me not to rely on it.Although Pope and Ellis undoubtedly knew of the relation-ship between Audrey and Gene Brown, I find it difficult tocredit her testimony that the hiring of Gene had been ap-proved by Johnson, despite the absence of contradiction byJohnson. Apart from the denial of Wooten that he wasshown a teletype approving the hire of Gene Brown, theevidence leaves unexplained the reason why Gene Brown,with or without the concurrence of Pope, left blank theportion of his application on which he was asked to indicatewhether he had relatives employed by Respondent, and ifso, who. Certainly if clearance was to be obtained, there wasno reasonfor him to have left this part of the applicationblank, as did the Matneys for whom there is no evidencethat clearance was ever obtained.92 Gene Brown, Pope, andEllis,who was terminal manager when Gene Brown washired, did not testify, and, thus, there is no explanationoffered for this omission. I do not credit Audrey Brown thatclearance was obtained for the hire of Gene, or that she everapprised Wooten that it was.With respect to the testimony of Cahill, portions seemclearly inaccurate. Although claiming that all four officeemployees were to be fired" as a related group, clearly, twowere not. Birkett's testimony makes clear that one of them,Madge Luckett, was fired for independent cause which be-came apparent almost as soon as he arrived in Jackson. If,in fact, all four were originally slated for discharge as agroup, the evidence does not develop the sequence of eventsor other factors to explain how it came about that two leftseparately. Moreover, although Birkett testified that the twoBrowns and several dock employees were on a list to bedischarged, Birkett does not confirm that the other twooffice employees were on the list, and there is no indicationthat on the basis of the criteria used in compiling the list,according to Birkett, there was any reason to have includedthem. In addition, Cahill's testimony that he was told byBraswell to instruct Birkett to discharge the dock employeeson the list after he arrived in Jackson is implausible, asBraswell and Birkett were both in Jackson when Cahillreceived the call and after Cahill arrived in Jackson. WhileCahill testified that he heard Birkett and Braswell discusswhich employees on the list had Teamsters cards, Birkettdid not testifthat there were such discussions, and thereis no evidence that any employees on the list, in fact, hadTeamsters cards. While Birkett s testimony is less inherentlydefective as to the Browns, his further testimony as set forthbelow in connection with the discharge of the others alleg-92Tom Matneytestifiedmerely that Popeinstructed him to leave thatportion of his applicationblank, suggestingthat Pope did notwant those inthe Dallas officeto know ofthe relationship. 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDedly on the list, casts doubt on whetkier the list in factexisted.Of course,even without relying on the testimony of Ca-hill, Birkett,and Audrey Brown,there still remains a ques-tion as to the cause of these discharges.Whether or notBraswell stated a desire to check their applications to de-termine their prior employment,their applications revealedits nature.There is evidence to establish Respondent's hos-tility to the Teamsters and to support the conclusion thatRespondent sought to avoid hiring employees with a unionbackground.93However,it also appears that when Grubbswas questioned about his interest in the terminal manager'sjob, he declined it because of the situation in the office.Although thereis some indication that Braswell might havelearned of the situation earlier when Matney was mademanager and Alford and Grubbs spoke to Cahill and Pend-ley about it,there is no evidence that either transmitted thecomplaints to Braswell.Moreover,Grubbs who impressedme as truthful testified that Braswell appeared to be un-aware of the relationship between the Browns and the restof their relatives and that they discussed the problems thatcould be caused by the employment of relatives.To be sure,there were other employees at the terminal unrelated to theBrowns but related to each other,and no evidence wasoffered to show that their hiring was ever approved. But itwas the Browns on whom Grubbs focused Braswell's atten-tion,and there is no evidence that he was aware that therewere other sets of relatives employed at the terminal.While it is true thatAudreyBrown,the first Brown hired,had not misrepresented in her application her relationshipto other employees,the evidence as to Braswell's conversa-tions with Grubbs and Alford soon after his arrival in Jack-son makes it plausible that Braswell deemed that it wasmore to his interest to dischargeboth Audreyand Genethan to risk her retention after the dischargeof Gene. Al-though I am skeptical of Braswell's testimony that he left itto Birkett to determine which Brown should be retained, Iconclude that the General Counsel has failed to establishthat the Browns were discharged because oftheir history ofprior employment by unionized employers.5.The discharge of the dock employeesAccording to Birkett, the list of employees he was givenby Braswell included the names of several dock employeeswhom he was told to get rid of, and Cahill testified that hewas told Birkett had a list of dock employees that Cahill wasto instruct Birkett to discharge.Respondent's witnesses denied that any such list existed.Braswell testified that when he was in Jackson, he conclud-ed that the dock was not properly organized, that costs weretoo high, and that there were too many employees on thedock. Edwards, who was dock foreman, testified that Birk-ett told him that work was slack, costs were too high, andthey had to lay some men off.Birkett named LeRoy Love, Benny Andrews, and CliftonDeer as the three dock employees on the list and testifiedthat they were laid off in that order. He testified that heenlisted Edwards' aid to find cause to discharge them butnot to pick the employees to be laid off. Edwards, however,93 In this respect, I have credited Grubbs that several months later, in June1970, when he became terminal manager,he was told by a company officialthat they ought not to hire any dnvers who carried union cards I note alsothat when questioned as to whether Respondent had ever hired any dnverstestified that Love and Andrews, whom he had previouslywarned about their work, were selected by him for dischargeand were discharged at the same time. He testified thatBirkett later told him they had to layoff more men and thathe wanted Deer and Boyd laid off. Both were then laid off.The dates of the layoff of these four employees were notestablished in the record, although it appears that they oc-curred during the month after Birkett took charge at theterminal 94 The complaint alleges that Andrews, Love, andDeer were discriminatorily discharged but contains no alle-gation as to Boyd.As set forth above, I have difficulty with testimony ofCahill and Birkett as to the list. Cahill had no recollectionof the names on the list, which may be understandable ashe had no role in the discharges. Although Birkett namedAndrews, Love, and Deer, he did not name Boyd who wasapparently also discharged, was vague as to the sequence ofdischarges, gave no indication of the reasons given the laid-off employees, if any, and no explanation of his reasons forstretching the discharges out over a period of time. None ofthe discharged employees testified, and their job applica-tions were not put in evidence. With the exception of Deer,who Birkett testified was on the list because he previouslyworked for two union companies"' there is no indication ofthe nature of the prior employment of Andrews or Love.Beyond this, Birkett testified that the only one on the listhe could recall laying off personally was Deer and testifiedfurther with respect to him, "I laid him off because I felt hiswork was, I couldn't find anything wrong with his work. Ifollowed the guy around the dock for three or four daysbefore I laid him off. Mr. Braswell wanted me to let him go."Birkett then denied that he laid Deer off because he haddone something as a leadman which no leadman ought todo. But Edwards testified that Birkett told him he wantedDeer laid off because of an incident which led him to believethat Deer did not have sense enough to know how to loada trailer, and the false start in Birkett's quoted testimonygives some reason to believe that Edwards more accuratelyreflectedwhat happened. While Edwards conceded thatdischarge seemed to him an extreme penalty for what Deerhad done, he also testified that in conjunction with instruc-tions to lay Deer and Boyd off Birkett said that they neededto lay off more men. Birkett denied that he was ever toldthat there were too many dock employees, but he also testi-fied that when he first took over at Jackson, Braswell toldhim that he O.S.&D. was in terrible shape, that costs wereout of line, and that he was to get them down. Birkett alsotestified that business was slow at the terminal and did notpick up until around March 1. Birkett did not explain howhe was to get costs down other than by laying off employees.In all these circumstances, bearing in mind that evidenceas to prior employment of Andrews and Love is lacking,that there is no evidence of any union activity by them atthe Jackson terminal, that Edwards' testimony that Boydwas laid off on the same day as Deer is uncontradicted, andthat Birkett's own testimony leaves unexplained how he wasto comply with the admitted instruction from Braswell toE et costs down, I am not persuaded that the testimony ofirkett and Cahill as to the discharge of the dock employeesmay be relied on.with union backgrounds other than in the western division, Jansen, who hadbeen generalsupervisor of drivers, could not identify any and testified onlythat he believed there were 2 or 3 out of 20094 Audrey Brown testified that Deer was laid off toward the end of Januaryand before she was discharged. Birkett testified that they were phased outover a 30-day period95Audrey Brown also testified that Deer had previously worked for herformer employer BRASWELL MOTOR FREIGHT LINES, INC.6.The discharge of Bolton and JenkinsOnce again,the testimony as to the discharges of Boltonand Jenkins is in sharp conflict.According to Birkett, theprincipal witness in support of the allegations as to Boltonand Jenkins,Birkett hired Bolton as a line driver early inApril 1970.Bolton had previously been working for Arkan-sas Best,a unionized carrier.Birkett testified that Boltoninitially submitted a job application disclosing his prior em-ployment which was rejected for that reason,and thereafter,by agreement between Birkett and Wooten,96Bolton sub-mitted another application leaving out any reference to hisprior employment with Arkansas Best.Bolton was hiredand started work as a line driver out of Jackson aroundApril 13, 1970.Birkett testified that on or about April 30, he received atelephone call from Wooten advising him that Braswell hadfound out about Bolton's prior employment and that Boltonhad been flashing his union card in Birmingham.Accordingto Birkett,Wooten told him to discharge Bolton and askedwhy he had not fired Jenkins.At the time,Bolton's wife had been serving as a babysitterfor Birkett's child,and Birkett testified that he immediatelybecame concerned over the impact of Bolton's discharge onhis babysitting arrangements,went to Bolton's house to talkwith Bolton's wife,told her of his conversation with Woo-ten, and received assurances that she would continue to carefor his child.On the following da , after Bolton returned from a tripto Birmingham,according to Birkett,he spoke with Bolton.He testified that they tried to figure out who had told Bras-well about Bolton,concluding that it was not Wooten whohad known of Bolton's prior employment from the start butthat it was Jenkins who lived near a former coworker ofBolton at Arkansas Best 97On the following evening,when Jenkins came to the ter-minal to leave on a driving run,Birkett accused Jenkins ofhaving called Logan,who was then vice president of Re-spondent,and having told Logan about Bolton.Jenkinsdenied the accusation,called Birkett a liar, and an argumentensued.Birkett told Jenkins that he had better resign orBirkett would find a reason to fire him.Jenkins went to thetelephone,called Logan at his home in Dallas,told him ofBirkett's accusation,and asked Logan to tell Birkett that itwas untrue.During his conversation with Logan,Jenkinstold Logan he would "tear[Birkettj in half" or words to thateffect.Lo an told Jenkins not to do anything he mightregret.Birkett then took the telephone and spoke briefly toLogan,and Jenkins left the terminal to mike his run. 8According to Birkett,after Jenkins left,Birkett followedJenkins in his car,observed Jenkins until he detected adriving infraction of relatively minor nature,returned to theterminal,and made out a termination slip for Jenkins basedon what he had seen 99Jenkins testified that after his return from his trip, he96At the time in question,Wootenwas generalsupervisor of drivers,having replaced Jansen after Jansen was made Dallas terminal manageraround the end of January 1970.97 Birkett testified that during his visit to Bolton's house theprevious day,he had seen Bolton's union cardlying on a table, pparently for the purposeof showingwhy hediscountedWooten's statement thatBolton had beenflashing it in Birmingham98Thesefindingsas towhat happened in the terminaloffice that night arebased on the testimony of Birkett,Jenkins,Logan,and nightwatchman Byrd,which are not in essential ccnflict as to the facts set forth.Logan verified thathe received the telephone call and that Jenkins complained to him of Birkett'saccusation.°9 Thetermination slip is not in evidence.99discovered that his name had been removed from the driv-ers' board. He asked the dock foreman what had happened,and the dock foreman told him Birkett had fired him. Ac-cording to Jenkins, he called first Wooten and then Logan,who confirmed that he was fired. He testified that he ques-tioned Birkett's authority to fire a line driver, and was toldby Wooten that he had talked to Birkett and had to go alongwith the discharge. He also testified that he asked Wootenwhy he was discharged but never received an answer. Ac-cording to Jenkins, Logan merely told him the matter wasout of his hands, and that he knew nothing about it.Except as to the argument between Birkett and Jenkins,and Jenkins' telephone call to Logan from the terminaloffice, the version of Respondent's witnesses differed sub-stantially.Wooten denied that he made any arrangement with Birk-ett as to Bolton's application and testified that he receivedonly one application which did not disclose Bolton's previ-ous employment with ArkansasBest.According to Wooten,after Bolton started work, Respondent sent out form lettersto Bolton's previous employers as shown on his application,and received back a response from Laher Spring whichindicated that Bolton hadleft his job there by mutual agree-ment and raised a question in Wooten's mind. Wooten testi-fied that he then telephoned Laher Spring and as a result ofhis conversation, concluded that Bolton had been in a hit-and-run accident in 1968, which he failed to disclose asrequired in his application.Wooten testified that he thencalled Birkett, told him what he had learned, and instructedhim to remove Bolton from the payroll as unqualified. Woo-ten denied that there was any mention of Bolton's employ-ment at Arkansas Best or of his flashing a union card atBirmingham. By implication, he denied that there was anymention of Jenkins.According to Wooten, he discharged Jenkins directly bytelephone, after having learned from either Birkett or Loganthat Jenkins had threatened Birkett at the terminal duringhis argument with Birkett over Bolton. Logan testified thathe recommended Jenkins' discharge to Wooten after histelephone conversation with Jenkins.Both versions give rise to some doubts, but on balance,it is the burden o the General Counsel to persuade, and Ifind greater cause to question the key testimony of Birkettas to these discharges than that of Respondentswitnesses.Ihave noticed that Wooten's explanation as to what helearned from Laher Spring was unsupported by any corro-boration other than the form allegedly returned to Respon-dent by Laher Spring, and the formitself raises somequestion as to its regularity.With respect to Jenkins, thereappears to be some inconsistency between Logan's adviceto Jenkins not to do anything he would regret, and Logan'stestimony that he later told Wooten he thought Jenkinsshould be discharged on the basis of Jenkins' threateningstatement which preceded Logan's cautionary advice toJenkins.'Yet the the deficiencies in the testimony of Birkett aremore substantial. It will be recalled that Biricett testified thaton December 28, he received instructions to get rid of Jen-kins because of his union activities but was later told byWooten to hold off. Birkett's testimony is vague, to say theleast, as to what further instructions, if any, he receivedconcerning Jenkins after he was told to hold off althoughhe indicated he had other conversations with Jansen about'There is evidence from night watchman Byrd that Jenkins threatenedto whip Birkett before the telephone call was made, and when asked aboutthis both Brrkett and Jenkins equivocated in the.r testimony. But '::ere is noevidence that Logan k.iew more tha , what he he,ud rom J..,....ns on thetelephone. 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDJenkins, and Kitchens testified that, when Braswell was inAtlanta in late January or early February, he told Wootento have Jenkins discharged. According to Birkett, however,in late April,Wooten set Jenkins' discharge in motion byasking why Birkett had not yet discharged Jenkins. It is thusfar from clear why Birkett had not yet discharged Jenkinsif he had intervening instructions to do so after Wooten toldhim to hold off or in the alternative, if he had no interveninginstructions, why Wooten would have posed the question inthe manner described by Birkett. Moreover, if as Birketttestified other employees were being discharged in Januaryand February because of past employment by unionizedemployers, it is difficult to understand why the discharge ofJenkins for direct union activity as an employee of Respon-dent was not pushed during this period. Further, it is unex-plained why, if Birkett was told to discharge both Boltonand Jenkins at the same time,Birkett,nontheless,suspectedJenkins as the informer against Bolton.Apart from these puzzling questions raised by Birkett'stestimony, Jenkins' testimony reveals that during the periodbetween December 28 and his discharge, Jenkins at leastonce, and possibly twice, asked to be laid off if he could notget more work. Thus, Jenkins testified in March 1970, Jen-kins telephoned Logan about the problem caused by thepreferences given the lease drivers in assignmentsand askedwhether Logan wanted the line drivers to quit. Logan didnot suggest that Jenkins do so, but said he would see whatcould be done about the problem. Jenkins testified that heearlier asked Wooten about laying him off, but Wooten saidhe could not and that Jenkins would have to quit. WhileJenkins placed this conversation in late November or earlyDecember 1969, from theitinerariesofWooten and Bras-well, who Jenkins said were both at the Jackson terminal atthe time, it appears that this conversation more likely oc-curred in January 1970. If in fact, Respondent knew ofJenkins' union activities from late December on and ulti-mately discharged him because of them, it is unlikely thatWooten would have rejected an opportunity to lay him offor that Logan would have later given him any encour-agement to stay on.Further doubtis raisedby the unexplained difference inthe treatment of Bolton and Jenkins, allegedly both dis-charged for the same cause. Bolton, on the one hand, ac-cording to Birkett, was immediately discharged and told byBirkett that his discharge was caused by his union member-ship; on the other hand, Birkett, even after threatening Jen-kins with discharge, sought a pretext for the discharge anddid not discharge him until after he found it. Moreover,from Birkett's own testimony it appears that Birkett's rea-son for seeking the pretext was his pique at Jenkins basedon his belief that Jenkins had informed on Bolton ratherthan any instruction received from Wooten.A final element of Birkett's testimony, which strikes meas implausible, is Birkett's testimony that Wooten was anaccomplice in the concealment of Bolton's prior employ-ment and that he did not consider Wooten for that reasonas the source of information to Braswell.Certainly,it is notbeyond belief that a management official would participatein such a concealment, and there is reason to believe thatPope previously had participated in the concealment of therelation of Tom and Dorothy Matney to the Browns in theirjob applications. Yet nothing in Birkett's testimony givesany indication that Wooten, recently promoted to his posi-tion,was likely to have participated in such a scheme. Insum, I find too much cause for skepticism in Birkett's testi-mony to rely on it, particularly in the absence of any testi-mony from Bolton, who could have offered corroborationas to his application, discharge, and employment record.While Jenkins' testimony is more plausible in its entirety, itdoes nothing to bolster Birkett in his critical testimony asto the telephone call from Wooten or the reason for hisdischarge, and indeed adds to the impression that Birkettsought his discharge out of pique arising from Bolton's dis-charge.Iam awarethat there is one central undisputed fact-Birkett clearly did believe that Jenkins had informed Loganthat Bolton carried a union card and caused Bolton's dis-charge. At the veryleast, this indicates that Birkett believedRespondent would not knowingly employ a union memberas a driver and that, whatevercauseWooten gave Birkett forBolton's discharge, Birkett believed that Bolton's unionmembership was the actualcause.Certainly, one wouldnever expect Birkett to have some reason for that belief. Oneexplanation would stem immediately from Birkett's testi-mony as to the events of December through February, andthe telephone call from Wooten at the time ofBolton'sdischarge. But, as I have already indicated, that testimonyis otherwise subject to doubt for a number of reasons. More-over,it is clear,despite my doubt as to whether the eventsat Jackson during Birkett's tenure were caused by unionactivity, that Respondent, over a period of years, had madeclear its antipathy to the Teamsters, and Birkett who hadworked for Respondent for close to 5 years knew ofRespondent's attitude and had heard other antiunion state-ments. It may well be that Birkett advisedBolton,appar-ently a friend, to conceal his prior employment, andassumed when Wooten called that it was that concealmentrather than whatever reason Wooten stated which was dis-covered. There are perhaps other plausible explanations,including some which would warrant crediting much moreof Birkett's testimony.2But given the substantial weak-nesses inthe testimony relating to Jackson as a whole, anddespite the ample basis for skepticism of much of the testi-mony of Braswell and Logan, I am not persuaded that thetestimony of Birkett and Cahill as to the Jackson events canbe relied onas a basisfor finding the violations alleged inthe complaint at the Jackson terminal, with the limited ex-ception of Singletary, as found above.Accordingly, I shall recommenddismissalof the allega-tions as to the Jackson employees other than Singgletary,whose discharge I find violated Section 8(a)(3) of.the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHavin found that Respondent violated Section8(a)(1),(3), and (5) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.2For example,ifBirkett was instructed to get rid of Jenkins,but thento hold off, he may have connected that reversal in instructions to Bolton'sdischarge and concluded that Jenkins had been spared because he had turnedinformer But this hypothesis would still leave unexplained Wooten's ques-tion in April as to why Birkett had not yet gotten rid of Jenkins and wouldrequire disbelieving at least that much of Birkett's testimony. BRASWELL MOTOR FREIGHT LINES, INC.As I have foundthat Respondentdiscriminatorily dis-charged the employees listed below in the conclusions oflaw on the dates there setforth,I shall recommend thatRespondentbe orderedto offer them immediateand fullreinstatement to their formerjobs or, if these jobsno longerexist,to substantially equivalent positions,without pre u-dice to their seniority or other rightsand privileges, and tomake themwhole for anyloss of earningsthey may havesufferedby paymentto them of the amountsthey normallywouldhave earned as wages from the datesof their dis-charges to the dates of offers of reinstatement,less net earn-ings, to which shallbe added interestat the rate of 6 percentper annum,in accordancewith the formulaset forth inF.W. Woolworth Company,90 NLRB289, andIsis Plumbing& Heating Co.,138 NLRB 716.The GeneralCounsel requestsin additionthatRespon-dent be further required to compensate the office clericalemployeesat the Chicago terminal further for any monetarylosses incurred as a result of Respondent's refusal to bargainwith Local 710. The GeneralCounsel contendsthat despitethe Board's rejection of a similarremedy inEx-Cell-OCorporation,185 NLRB No. 20, enfd.449 F.2d 1046, (C.A.D.C.), this case is distinguishablefromEx-Cell-O.It is true,as the General Counsel points out, thatEx-Cell-Oinvolvedonly a challengeto the validityof a representation election,while here Respondent's refusal to bargain waspart andparcel of itsconduct tofrustrate representation of its em-ployees whichotherwise violated Section 8(a)(3) and (1) ofthe Act aswell.However,despite some language in theBoard's decisionand quoted by the GeneralCounsel in hisbrief whichmight indicatethat theBoard wouldview thisas a material distinction,it is clear that the Board views therequestedcompensatory remedy based on what might havebeen negotiatedas beyondits power.3Accordingly, I re-ject this request ofthe General Counsel.Because of the scopeof the unfair labor practices foundherein,as well as Respondent's priorhistory of violations,the General Counsel further requeststhat (1)) Respondent'spresident,Braswell,be required personallyto sign the no-tice otherwiserequired by the recommended Order hereinand to read the notice to all employees at designated meet-ings, and (2) thatRespondent be requiredto mail a copy ofthe notice so signedto each employee, relying onThe LorayCorporation,184 NLRB No. 57.Here, unlikeLoray,the evidence shows that Respondent'spresidentdid not play a role highlyvisible to employees inthe commissionof the extensiveunfair practicesfound. Yetthe evidence also showsthat at Chicagothat over a longperiod of time Respondent's agents made threats centeringaround the thesis that Respondent's president would neveroperate the terminal with a union,Respondent made goodon that threatby laying offall nonsupervisoryemployeesafterLocal710 was certified,and its terminal managermade similar threats even after Respondentreemployedoffice clerical employees and salesmen while this case waspending. ClearlyRespondent's presidentplayed a strongrole in its managementand tookdirect part in ordering thelayoffs at both Chicago and Atlanta.In view ofthe charac-ter andpersistence of the threats, the confirmatory natureof thediscriminationat both Chicago and Atlanta, and thelikelihood that employees would viewRespondent's presi-dent as responsible for the violations,I conclude that as inLoraymore than the usual remedy is required to dissipatethe effects of the unfair labor practices.Accordingly, I willrecommendthatRespondent's president be required to signthe notice otherwise required and that Respondent be re-101quired to mail copies of the notice to each of the employeesat those terminals. However,in view of the fact that separatelocations away from Respondent'sheadquarters are in-volved,that provision for mailing of notices is made, andthat Respondent's president did notplay a highly visiblerole in the commission of the unfair labor practices,I shallnot recommend that Respondent's president be required toread the notice to the Chicago and Atlanta employees .4In view of the scope and nature of the unfair labor prac-tices found herein,I shall also recommend that a broadcease-and-desist order be issued.Upon the basis of the above findings of fact and the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.BraswellMotor Freight Lines, Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2. Locals 710,728, and 891,all affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouse-men, and Helpers of America,are labor organizationswithin the meaning of Section 2(5) of the Act.3.All full-time and regular part-time office clerical em-ployees employed at Respondent'sChicago terminal, ex-cluding all other employees,professional employees,confidential employees,guards and supervisors as definedin the Act constitute a unit appropriate for collective bar-gaining within the meaning o Section 9(b) of the Act.4.At all times since December 2, 1969,Local 710 hasbeen and now is the exclusive representative of the employ-ees in said unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By threatening to close its Chicago terminal beforepermitting a union to come in,by threatening to prolongresolution of any issue of representation so that choice orrepresentation by a union would be futile,by interrogatingemployees as to how the organizational activity had started,by threatening that Respondent would not pay employeesany backpay they were seeking through prosecution ofyun-fair labor practices, and by accusing an employee of respon-sibility for filing charges against Respondent,Respondenthas engaged in and is engaging in unfair labor practicesaffectincommerce within the meaning of Sections 8(a)(1)and 2(6 and(7) of the Act.6. By laying off Chicago employees Lloyd Hulsey, JamesAnent, Richard Schmelter,and Larry Kelly on January 21,1970; by laying off Chicago employees Diana Stengle, MaryBonebrake Dalide,CharlotteNitzsche,John Rodriqquez,Gavano Galarza,and Richard Millette on January 23, 1970;by laying off Atlanta employees John Jones,Robert Hunt-er, Emmet McDaniels,Thomas Daniels,Percy Fambrough,William Morton,John Gilbert,Edward Stumbler,and Nan-cy Watson on December 31, 1969,and refusing thereafterto reinstate them;and by discharging Jackson employee IkeSingletary on January 7, 1970, Respondent has engaged inand is engaging in unfair laborpractices affectingcom-merce within the meaning of Sections 8(a)(3) and (1) and2(6) and(7) of the Act.7. By unilaterally and without notice to or consultationwith Local 710 layingoff the Chicago office clerical employ-ees on January23, 1970,Respondent has engaged in and isengaging in unfair labor practices affecting commerce with-in the meaning of Sections 8(a)(5) and(1) and 2(6) and (7)of the Act.Upon the foregoing findings of fact,conclusions of law,3Heck's Inc.,191NLRB No.146.4Heck's Inc,191 NLRB No. 146. 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDand the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended:5ORDERRespondent,BraswellMotor Freight Lines, Inc., its offi-cers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Threatening its employees that it will close its Chicagoterminal because of its employees' union activities.(b) Threatening employees that by dilatory tactics it willmake futile the selection of a bargaining representative byitsChicago office clerical employees.(c) Interrogating its employees as to their union activitiesor those of other employees.(d) Threatening its employees that it will not pay themany backpay which may be found due them in this proceed-ing.(e)Accusing employees of responsibility for the filing ofunfair labor practice charges against it.(f)Discouraging membership in Locals 710, 728, and 891of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, or any other labororganization,by discriminationagainst itsemployees in re-gard to their hire or tenure of employment or any term orcondition of their employment.(g) Refusingto bargain collectively in good faith concern-ing ratesof pay, hours of employment, and other terms andconditions of employment with Highway Drivers, Dock-men, Spotters,Ramp Men, Packing House & Allied Prod-uctsDriversandHelpers,OfficeWorkersandMiscellaneousEmployees' Local Union No. 710 affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of the employees in the appropriate unit de-scribed in paragraph 3 of the section of the decision entitled"Conclusions of Law."(h) In any othermanner interferingwith, restraining, orcoercing its employees in their rights to self-organization, toform labor organizations, to join or assist Locals 710, 728,and 891, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any otherlabor organization, to bargain collectively through repre-sentativesof their own choosing, and to engage in any otherconcertedactivitiesfor the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such rights maybe affected by an agreement requiring;hip in alabor organization as a condition of employment as author-ized in Section 8(a)(3) of the Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:a) Offer Lloyd Hulsey, James Arient, Richard Schmelter,Larry Kelly, DianaStengle,Mary Bonebrake Dalide, Char-lotteNitzsche, John Rodriquez, Gavano Galarza, RichardMillette, John Jones, Robert Hunter, Emmet McDaniels,ThomasDaniels,Percy Fambrough, William Morton, JohnGilbert, Edward Stumbler, Nancy Watson, and Ike Single-tary immediate and full reinstatement to their former jobsor, if those jobs no longerexist, to substantially equivalentpositions, without prejudice to their seniority or other rightsor privileges and make them whole for any loss of pay thatthey may have suffered by reason of the discriminationagainst them in the manner set forth in the section of theDecision above entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents, for examination or copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records relevant andnecessary to a determination of compliance with paragraph(a) above.(c) Notify any of the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement, upon ap lication, in accordancewith the Selective Service Act andpthe Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(d) Upon request, bargain collectively with Local 710 asthe exclusive representative of all employees in the appro-priate unit, and embody in a signed agreement any under-standing reached.(e)Mail a copy of the attached notice marked "Appen-dix" 6 to each employee at its Chicago, Illinois, and Atlan-ta,Georgia, terminals, and post copies at noticeable andsufficient places at its Chicago, Atlanta, and Jackson, Mis-sissippi, terminals, as described below. Copies of said noticeon forms provided by the Regional Director for Region 13,shall be signed by Respondent's president and general man-ager, J.V. Braswell. Thereafter, a copy shall be mailed by theRespondent to each of its employees currently working orentitled to reinstatement in its Chicago and Atlanta termi-nals, and additional copies shall be posted by it and main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted at its Chicago, Atlanta,and Jackson terminals. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 13, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply here-with. 751n the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes61n the event this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice "Posted by Order of the NationalLabor Relations Board"shall be changed to read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."71n the event that this recommended Order is adopted by the Board afterexceptions havebeenfiled, this provision shall be modified to read- "Notifythe Regional Director for Region 13, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply here-with."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees that we willclose the Chicago terminal if they choose to be repre-sented by a union.WE WILL NOT threaten our employees that we will usedilatory tactics to make useless their efforts to engagein self-organization.WE WILL NOT question our employees about their un-ion activities or those of other employees.WE WILL NOT threaten our employees that we will not BRASWELL MOTOR FREIGHT LINES, INC.pay them any backpay which may be found due themby the NationalLaborRelations Board.WE WILL NOT accuse any employee,of responsibilityfor the filing of any unfair labor practice charge againstus.WE WILL NOT lay off,discharge,or refuse to rehire, orotherwise discriminate against employees in order todiscourage membership in Local'710,Local 728, orLocal 891 of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,or any other labor organization.WE WILL offer to the employees named below imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist,to substantially equivalentpositions,without loss of seniority or other rights orprivileges,and we will make them wholefor any paytheylost because of the discrimination against them,with interest.At the ChicagoTerminalLloydHulseyMaryBonebrake DalideJames AnentCharlotte NitzscheRichard SchmelterJohn RodriquezLarryKellyGavanoGalarzaDiana StengleRichard MilletteAt the AtlantaTerminalJohn JonesWilliam MortonRobert HunterJohnGilbertEmmet McDanielsEdward StumblerThomas DanielsNancy WatsonPercy FambroughAt the Jackson TerminalIke SingletaryWE WILL notifyany of the aforementioned employeesif presently serving in the Armed Forces ofthe UnitedStates,of their right to full reinstatement,upon applica-tion,in accordance with the Selective Service Act andthe Universal MilitarTraining and Military TrainingAct, as amended,after discharge from the ArmedForces.WE WILL NOTrefuse to bargain collectively with High-way Drivers,Dockmen,Spotters,Ramp Men, PackingHouse & Allied Products Drivers andHelpers,OfficeWorkers and Miscellaneous EmployeesLocal UnionNo. 710 affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of103America,as the exclusive representative of all the em-ployees in the following bargaining unit:All full-time and regular part-time office clericalemployees employed at our Chicago terminal, ex-cluding all other employees,professional employ-ees,confidentialemployees,guardsand'supervisors as definedin the NationalLabor Rela-tions Act.WE WILL,upon reqquest,bargain in good faith withLocal 710as the excrusive representative of all the em-ployees in that unit with respect to ratesof pay,wages,hours of employment,and other terms and conditionsof employment and, if an understanding is reached,embody such understanding in a signed agreement.WE WILL NOTin any other manner interfere with, re-strain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist Local710, Local 728,or Local 891 orthe International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, or anyother labor organization,tobargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,and to refrain fromany orall such activities,except tothe extent that such rightsmay beaffected by an agree-ment requiringmembership in a labor organization asa condition of employment as authorized in Section8(a)(3) of theNational LaborRelations Act.DatedByBRASWELL MOTOR FREIGHT LINES, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother material.Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, 881 U.S.Courthouse and FederalOffice Building,219 South Dearborn Street,Chicago, Illi-nois 60604, Telephone312-353-7572.